


Exhibit 10.3
















FARMER BROS. CO.


PENSION PLAN FOR SALARIED EMPLOYEES
FARMER BROS. CO. RETIREMENT PLAN
Amendment and Restatement


Effective January 1, 2001



1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
 
 
Article 1. Definitions
6
1.01


Accrued Pension
6
1.02


Accrued Pension Derived from Employer Contributions
6
1.03


Accrued Pension Derived from Participant Contributions
6
1.04


Accumulated Contributions
6
1.05


Actuarial Equivalent
6
1.06


Administrative Committee
7
1.07


Affiliated Employer
7
1.08


Alternate Accrued Pension Derived from Participant Contributions
7

1.09


Annuity Starting Date
7
1.10


Beneficiary
7
1.11


Benefit Service
7
1.12


Board of Directors
8
1.13


Break in Service
8
1.14


Code
8
1.15


Company
8
1.16


Compensation
8
1.17


Determination Date
9
1.18


Disability or Disabled
9
1.19


Early Retirement Date
9
1.20


Effective Date
9
1.21


Eligible Employee
9
1.22


Employee
9
1.23


Employer
9
1.24


Enrollment Date
9
1.25


ERISA
9
1.26


Final Average Compensation
9
1.27


Highly Compensated Employee
10
1.28


Hour of Service
10
1.29


IRS Interest Rate
11
1.30


IRS Mortality Table
11
1.31


Investment Manager
11
1.32


Leased Employee
11
1.33


Leave of Absence
11
1.34


Maximum Compensation Limitation
11
1.35


Normal Retirement Age
11
1.36


Normal Retirement Date
12
1.37


Parental Leave
12
1.38


Participant
12
1.39


Participant Contributions
12
1.40


Pension
12
1.41


Plan
12
1.42


Plan Year
12
1.43


Postponed Retirement Date
12
1.44


Qualified Domestic Relations Order
12


2

--------------------------------------------------------------------------------




1.45


Qualified Joint and Survivor Annuity
12
1.46


Residual Accrued Pension Derived from Participant Contributions
12
1.47


Retirement Date
12
1.48


Section 203(a)(3)(B) Service
12
1.49


Section 417 Interest Rate
12
1.50


Severance from Service Date
12
1.51


Spousal Consent
12
1.52


Spouse
13
1.53


Stability Period
13
1.54


Trust
13
1.55


Trustee
13
1.56


Year of Eligibility Service
13
1.57


Year of Vesting Service
13
1.58


Union Employee
13
 
 
 
Article 2. Eligibility and Participation
13
2.01


Eligibility
13
2.02


Participation
13
2.03


Reemployment of Former Employees and Former Participants
14
2.04


Transferred Participants
14
2.05


Termination of Participation
14
 
 
 
Article 3. Contributions
14
3.01


Participant Contributions
14
3.02


Suspension of Participation
14
3.03


In-Service Withdrawal of Accumulated Contributions
14
3.04


Employer Contributions
14
3.05


Plan-to-Plan Transfers / Rollover Contributions
14
3.06


Return of Contributions
15
3.07


Contributions during Period of Service in the Uniformed Services of the United
States
15
 
 
 
Article 4. Termination of Employment Prior to Retirement
15
4.01


Amount of Vested Interest
15
4.02


Distribution of Vested Interest
15
4.03


Repayment of Participant Contributions
16
 
 
 
Article 5. Eligibility for and Amount of Pension Benefits
17
5.01


Normal Retirement
17
5.02


Postponed Retirement
18
5.03


Early Retirement
18
5.04


Disability Retirement
19
5.05


Termination With Vesting
19
5.06


Adjustments to Pensions in Pay Status
19
5.07


Suspension of Benefits
20
5.08


Nonduplication of Benefits
20
 
 
 
Article 6. Restrictions on Benefits and Payments
20
6.01


Maximum Annual Benefit Limitation and Maximum Annual Additions Limitation
20
6.02


Top-Heavy Provisions
21


3

--------------------------------------------------------------------------------




6.03


Limitation Concerning Highly Compensated Employees or Former Highly Compensated
Employees
21
 
 
 
Article 7. Form of Payment of Pension Benefits
21
7.01


Normal Form of Payment
21
7.02


Automatic Form of Payment
21
7.03


Optional Forms of Payment
22
7.04


Election of Options
23
7.05


Method of Payment for Eligible Rollover Distributions
24
7.06


Commencement of Payments
25
 
 
 
Article 8. Death Benefits
25
8.01


Spouse’s Pension
25
8.02


Children’s Pension
26
8.03


Death Benefits Payable to Participant’s Estate
27
8.04


Accumulated Contributions
27
 
 
 
Article 9. Administration of the Plan
27
9.01


Appointment of Administrative Committee
27
9.02


Duties of Administrative Committee
27
9.03


Meetings
28
9.04


Action of Majority
28
9.05


Compensation and Bonding
28
9.06


Establishment of Rules
28
9.07


Manner of Administering
28
9.08


Prudent Conduct
28
9.09


Service In More Than One Fiduciary Capacity
28
9.10


Limitation of Liability
28
9.11


Indemnification
30
9.12


Expenses of Administration
29
9.13


Claims and Review Procedures
29
 
 
 
Article 10. Management of Funds
29
10.01


The Trustee
29
10.02


Exclusive Benefit Rule
29
10.03


Appointment of Investment Manager
30
 
 
 
Article 11. Amendment, Merger and Termination
30
11.01


 Amendment of the Plan
30
11.02


Merger or Consolidations
30
11.03


Additional Participating Employees
30
11.04


Termination of the Plan
30
 
 
 
Article 12. General Provisions
30
12.01


Nonalienation; Qualified Domestic Relations Orders
31
12.02


Conditions of Employment Not Affected by Plan
31
12.03


Facility of Payment
31
12.04


Information
31
12.05


(Reserved)
31
12.06


Proof of Death and Right of Beneficiary or Other Person
31


4

--------------------------------------------------------------------------------




12.07


Failure to Locate Recipient
31
12.08


Action by the Board of Directors
32
12.09


Coonstruction
32
 
 
 
 
Execution of the Plan
32
 
 
 
Appendix A. Maximum Annual Benefit Limitation and Maximum Annual Additions
Limitation
A-1
 
 
 
Appendix B. Top-Heavy Provisions
B-1
 
 
 
Appendix C. Limitation Concerning Highly Compensated Employees or Former Highly
Compensated Employees (Effective January 1, 1994)
C-1
 
 
 
Appendix D. Limitation Concerning Highly Compensated Employees or Former Highly
Compensated Employees (Effective January 1, 1989, Through December 31, 1993)
D-1






5

--------------------------------------------------------------------------------




PREAMBLE TO
FARMER BROS. CO. RETIREMENT PLAN
The Farmer Bros. Co. Retirement Plan (the “Plan”) was originally adopted,
effective July 1, 1964, by Farmer Bros. Co. for the benefit of its employees.
The Plan was subsequently amended on various occasions, and restated effective
January 1, 1982 (the “Prior Plan”).
This document constitutes the terms of the Plan, as amended and restated
effective January 1, 1989, except as otherwise provided herein.  This document
incorporates Amendment 1 through Amendment 6 to the Prior Plan.  In addition, it
is intended that this document include all additional amendments necessary for
the Plan to remain qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended by the Tax Reform Act of 1986, the Omnibus Budget
Reconciliation Act of 1986, the Omnibus Budget Reconciliation Act of 1987, the
Technical and Miscellaneous Revenue Act of 1988, the Omnibus Budget
Reconciliation Act of 1989, the Unemployment Compensation Amendments of 1992,
and the Omnibus Budget Reconciliation Act of 1993.
Effective January 1, 2001, except as stated herein, the Plan is hereby amended
and restated in its entirety to comply with the following acts of legislation
known collectively as GUST:
•General Agreement on Tariffs and Trade enacted in 1994
[also known as The Uruguay Round Agreements Act] (GATT)
•Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA)
•Small Business Job Protection Act of 1996 (SBJPA ‘96)
•Taxpayer Relief Act of 1997 (TRA ‘97)


Article 1. Definitions
The following words and phrases, when used in the Plan with an initial capital
letter, shall have the following meanings, unless the context clearly indicates
otherwise:
1.01  “Accrued Pension” means, as of any Determination Date, the normal
retirement Pension, payable commencing on the Participant’s Normal Retirement
Date, or immediately if the Participant has already attained his Normal
Retirement Age, computed under Section 5.01(b) on the basis of the Participant’s
Final Average Compensation and Benefit Service to the Determination Date.
1.02   “Accrued Pension Derived from Employer Contributions” means, as of any
Determination Date, the excess, if any, of a Participant’s Accrued Pension over
his Accrued Pension Derived from Participant Contributions.
1.03   “Accrued Pension Derived from Participant Contributions” means the
portion of a Participant’s Accrued Pension payable at age 65, or current age if
later than age 65, funded with his Accumulated Contributions.  The Accrued
Pension Derived from Participant Contributions shall be equal to the Actuarial
Equivalent of the Participant’s Accumulated Contributions, credited with
interest, compounded annually at the IRS Interest Rate (the Section 417 Interest
Rate prior to January 1, 2000) for the period beginning on the Determination
Date and ending on the later of the Participant’s Normal Retirement Age or
Annuity Starting Date, expressed as an annual benefit payable at age 65, or
current age if later than age 65, in the form described in Section 7.01.
1.04   “Accumulated Contributions” means, with respect to a Participant, his
Participant Contributions credited with interest, compounded annually at the
rate of:
(a)    3% per annum through December 31, 1975;
(b)     5% per annum for the period beginning January 1, 1976, and ending
December 31, 1987; and
(c)
120% of the Federal mid-term rate (as in effect under Section 1274 of the Code
for the first month of the applicable Plan Year) for the period beginning
January 1, 1988, and ending on the Determination Date.

1.05    “Actuarial Equivalent” means the equivalent, payable in an alternate
form or at an alternate time, of a benefit payable in a normal form under the
Plan as described in Section 7.01.  Such equivalent shall generally be
calculated based on a rate of interest of 6.5, utilizing the 1971 Group Annuity
Mortality Table for Males.

6

--------------------------------------------------------------------------------




With respect to the calculation of lump sum payments in accordance with Section
4.02(e), 7.02(b), 7.03(a)(iii) and 12.01(b), the interest rate utilized prior to
January 1, 2000 shall be the lesser of 6.5% or the Section 417 Interest Rate.
Notwithstanding the above, for the purpose of determining lump sums on and after
January 1, 2000 and ending on the date this Plan is adopted, Actuarial
Equivalent shall be based on one of the following assumptions, whichever
produces the greater benefit:
(a)   The IRS Interest Rate and the IRS Mortality Table.
(b)   The 1971 Group Annuity Mortality Table for Males and an interest rate
equal to the lesser of (a) 6.5% or (b) the Section 417 Interest Rate.
For lump sum payments determined after the date this Plan is adopted, Actuarial
Equivalent shall be based on one of the following assumptions, whichever
produces the greater benefit:
(a)    The IRS Interest Rate and the IRS Mortality Table.
(b)   The 1971 Group Annuity Mortality Table for Males and an interest rate
equal to 6.5%.
1.06   “Administrative Committee” means the committee appointed pursuant to
Article 9.
1.07   “Affiliated Employer” means any company not participating in the Plan
which is a member of a controlled group of corporations (as defined in Section
414(b) of the Code) with the Employer; any trade or business under common
control (as defined in Section 414(c) of the Code) with the Employer; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Section 414(m) of the Code) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to regulations under Section 414(o) of the Code.  Notwithstanding the
foregoing, for purposes of Sections 1.30(b) and 6.01, the definitions in
Sections 414(b) and 414(c) of the Code shall be modified as provided in Section
415(h) of the Code.
1.08  “Alternate Accrued Pension Derived from Participant Contributions” is
equal to the Participant’s Accumulated Contributions divided by 10, or an
actuarially equivalent factor in the event the Participant’s Annuity Starting
Date is later than his Normal Retirement Age.  Notwithstanding the foregoing,
the Participant’s Alternate Accrued Pension Derived from Participant
Contributions shall not exceed his Accrued Pension Derived from Participant
Contributions.
1.09   “Annuity Starting Date” means, with respect to a Participant, the
applicable of:
(a)     The first day of the first period for which an amount is payable as an
annuity under the Plan, or
(b)     Where the benefit is not payable in the form of an annuity, the first
day on which all events have occurred which entitle the Participant to his
benefit under the Plan.
1.10    “Beneficiary” means any person, persons or entity named by a Participant
by written designation filed with the Administrative Committee to receive
benefits payable in the event of the Participant’s death.  However, if the
Participant is married, his Spouse shall be deemed to be the Beneficiary unless
or until he elects another Beneficiary by a written designation filed with the
Administrative Committee.  Any such designation shall not be effective without
Spousal Consent.  If no such designation is in effect at the time of death of
the Participant, or if no person, persons or entity so designated shall survive
the Participant, the Participant’s estate shall be deemed to be the Beneficiary.
1.11    “Benefit Service” means, with respect to any Participant, the period
beginning on the Participant’s Enrollment Date and ending on his Severance from
Service Date, subject to the following:
(a)           Prior to July 1, 1964, Benefit Service shall not be credited:
(i)
Until the later of the date the Participant (A) attains age 35, or (B) completes
one Year of Eligibility Service;

(ii)
For any period credited for retirement benefits under any other pension plan to
which the Employer contributes; and

(iii)
Unless the Participant elects to become a participant as of the date he is first
eligible to do so.

(b)    If the Participant is absent from the service of the Employer or an
Affiliated Employer because of service in the uniformed services of the United
States and if the Participant returns to the service of the Employer or an
Affiliated Employer, having applied to return while his reemployment rights were
protected by law, and makes all Participant Contributions as required under Plan
Section 3.07, that absence shall be included in his Benefit Service;

7

--------------------------------------------------------------------------------




(c)    If the Participant is on a Leave of Absence approved by the Employer
under rules uniformly applicable to all Employees similarly situated, the
Employer may authorize the inclusion in his Benefit Service of any portion of
that period of leave;
(d)    Service during a period in which a Participant fails to make the
contributions required under Section 3.01 shall not count as Benefit Service
hereunder;
(e)    Service with any other company which has been or may later be acquired by
the Employer or an Affiliated Employer shall count only as required by law or as
may be determined by the Company;
(f)    With respect to the month that includes the Participant’s Enrollment
Date, a Participant shall be credited with one full month of Benefit Service if
the Participant’s Enrollment Date is on or before the 15th day of the month;
with respect to the month that includes the Participant’s Severance from Service
Date, a Participant shall be credited with one full month of Benefit Service if
the Participant’s Severance from Service Date is on or after the 15th day of the
month; otherwise partial months of Benefit Service shall be disregarded; and
(g)    Service with the Employer or an Affiliated Employer on and after July 1,
1964, while the Employee is a Union Employee shall count provided that:
(i)
The Employee is credited with an Hour of Service on or after January 1, 1995, or
is on an approved Leave of Absence as of January 1, 1995;

(ii)
The Employee makes Participant Contributions during the 60 months required by
Section 3.01;

(iii)
The Employee does not terminate his employment with the Employer and all
Affiliated Employers prior to the date the Employee reaches his earliest Early
Retirement Date; and

(iv)
The Employee provides the Administrative Committee with the information it deems
necessary to determine the amount of any pension payable to the Employee under
the terms of a defined benefit pension plan to which the Employer contributes,
directly or indirectly, to the extent that such pension is based on a period of
employment with the Employer for which the Employee receives credit for Pension
benefits under this Section 1.11(g); and

(h)    If the Participant incurs a Break in Service, and he is subsequently
rehired, the Participant’s Benefit Service accrued after reemployment shall be
aggregated with his Benefit Service accrued prior to the Break in Service only
if (i) the Participant was vested in his Accrued Pension Derived from Employer
Contributions, or (ii) (A) the Participant’s consecutive one-year Breaks in
Service do not equal or exceed the greater of five years or his Years of Vesting
Service before the Break in Service, and (B) the Participant is credited with at
least one Year of Vesting Service after his Break in Service.  If the
Participant’s Break in Service ended prior to January 1, 1985, or if he had a
Break in Service on December 31, 1984, and the number of his consecutive
one-year Breaks in Service as of that date exceeded his Years of Vesting Service
under the Plan provisions then in effect, then his previously accrued Benefit
Service shall be excluded.
1.12    “Board of Directors” means the Board of Directors of the Company.
1.13    “Break in Service” means any Plan Year in which an Employee completes
less than 501 Hours of Service.  A Break in Service shall not occur during a
layoff that is less than one year in duration, or an approved Leave of Absence
or a period of military service which is included in a Participant’s Benefit
Service pursuant to Sections 1.11(b) and (c).
1.14    “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.
1.15    "Company” means Farmer Bros. Co., and any successor by merger, purchase
or otherwise, with respect to its employees.
1.16    “Compensation” means wages as defined in Section 3401(a) of the Code
(for purposes of income tax withholding at the source), but determined without
regard to any rules under Section 3401(a) of the Code that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (e.g., the exception for agricultural labor in Section
3401(a)(2)).  However, for purposes of the Plan, Compensation shall:
(a)    Include any salary deferral reductions pursuant to Section 401(k) of the
Code or pursuant to a cafeteria plan as described in Section 125 of the Code;
(b)    Exclude any imputed income for auto allowances or company-paid life
insurance for the Participant (including amounts for which the Employer or
Affiliated Employer is required to furnish a written statement pursuant to
Section 6052 of the Code); and
(c)     Not exceed the Maximum Compensation Limitation.

8

--------------------------------------------------------------------------------




Prior to January 1, 1972, Compensation means the compensation paid to a
Participant by the Employer for services performed, but excluding overtime pay,
premium pay, commissions, bonuses, any benefits received under the Employer’s
salary continuation plans, and travel expense and other allowances.
1.17    “Determination Date” means the date as of which an Accrued Pension or
other benefit is calculated.
1.18    “Disability” or “Disabled” means the total and permanent incapacity, as
determined by the Administrative Committee based upon competent medical advice,
of the Employee to engage in any occupation or perform any work for remuneration
or profit by reason of any medically determinable injury, disease or mental
impairment.  In determining whether or not a Participant is and continues to be
Disabled, the Administrative Committee may at any reasonable time require the
Participant to submit to an examination by one or more physicians approved by
the Administrative Committee.  If the Participant refuses to submit to such
examination, the Participant shall be deemed, for purposes of the Plan, to have
recovered from his Disability.
Notwithstanding the foregoing, an Employee shall not be considered Disabled if
the injury or disease (a) resulted from or consists of habitual drunkenness or
addiction to narcotics, (b) was contracted, suffered or incurred while the
Employee was engaged in, or resulted from his having engaged in, a criminal
enterprise, (c) was intentionally self-inflicted, (d) arose while the Employee
was absent without leave or layoff, (e) arose out of service in the armed forces
of any country, or (f) arose as a result of or while engaged in his own business
or in working for an employer other than the Employer.
1.19    “Early Retirement Date” means the first day of the calendar month on or
immediately after the later of the date the Participant attains age 55 or
completes five years of Benefit Service.
1.20    “Effective Date” means July 1, 1964.
1.21    “Eligible Employee” means an Employee other than:
(a)    An Employee who is included in a unit of employees covered by a
collective bargaining agreement between employee representatives and the
Employer if there is evidence that retirement benefits were the subject of good
faith bargaining and the agreement does not provide for such Employee’s
participation in the Plan,
(b)    An Employee who is a nonresident alien and receives no United States
source income,
(c)    A Leased Employee, and
(d)    An Employee who is employed in a division, unit, facility or class of
Employees whom the Employer has determined in writing not to be covered by the
terms of the Plan.
1.22    “Employee” means an individual employed by the Employer who meets the
following requirements:
(a)    the Employer withholds income tax on any portion of his or her income and
Social Security contributions are made for him or her by the Employer, and
(b)    such individual is determined by the Employer to be an Employee, for
purposes of the Employer’s payroll records.
“Employee” does not include a “Leased Employee,” as defined in Code Section
414(n)(2).  Only individuals who are paid as employees from an Employer payroll
and are treated by the Employer as Employees will be considered Employees for
purposes of the plan.  Any individual who is treated as an independent
contractor by the Employer is not an Employee.  Also, an individual who renders
services to the Employer pursuant to an agreement between the Employer and a
leasing organization, temporary employment agency or any other organization is
not an Employee.  Any individual who is retroactively or in any other way held
or found to be a “statutory” or “common law employee” of the Employer will not
be eligible to participate in the Plan for any period he or she was not
contemporaneously treated as an Employee by the Employer and considered by the
Employer to be an Employee under this Section 1.22.  In addition, such an
individual will remain ineligible for participation in the Plan unless the Plan
is amended to specifically render the individual eligible for Plan
participation.
1.23    “Employer” means the Company, F.B.C. Finance Company, and any other
company participating in the Plan as provided in Section 11.03 with respect to
its employees.
1.24    “Enrollment Date” means the Effective Date and the first day of any pay
period thereafter as of which an Employee who has met the Plan’s eligibility
requirements elects to commence participation in the Plan.
1.25    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
1.26    “Final Average Compensation” means the sixty (60) consecutive calendar
months of Benefit Service during which the Participant’s average monthly
Compensation is the highest out of the one hundred twenty (120) consecutive

9

--------------------------------------------------------------------------------




calendar months of Benefit Service immediately preceding the Participant’s date
of termination, retirement or Disability.  If the Participant has less than
sixty (60) consecutive months of Benefit Service, his Final Average Compensation
shall be equal to the monthly average of his Compensation during the total
calendar months of his Benefit Service.  Compensation earned during partial
months of Benefit Service shall be ignored.
For purposes of this Section 1.26, months of Benefit Service shall be considered
consecutive if separated by (a) a Break in Service, (b) a period of layoff, (c)
an unpaid leave of absence, (d) a period of non-covered service, or (e) a period
during which no Participant Contributions are made.
1.27    “Highly Compensated Employee” means an Employee classified as a highly
compensated employee as determined under Section 414(q) of the Code and any
regulations issued thereunder.  Notwithstanding the foregoing, for each Plan
Year the Administrative Committee may elect to determine the status of Highly
Compensated Employees under the simplified snapshot method described in IRS
Revenue Procedure 93-42.
Effective for Plan Years beginning January 1, 1997, “Highly Compensated
Employee” means an Employee who:
(a)           was a five percent (5%) owner during the current Plan Year or the
preceding Plan Year; or
(b)           during the preceding Plan Year,
(1)
received Section 414(s) Compensation of more than $80,000 (or such larger amount
as may be modified for cost-of-living adjustments by the Commissioner of the
IRS); and

(2)
if the Employer so elects, was a member of the top twenty percent (20%) of
active Employees when ranked on the basis of Section 414(s) Compensation during
the preceding Plan Year.  Any election hereunder shall be made in accordance
with regulations issued under section 414(q)(1) of the Code, as amended by
section 1431(a) of the Small Business Job Protection Act of 1996.  For purposes
of determining the group with the highest twenty percent (20%) of Section 414(s)
Compensation, employees described in Section 414(q)(8) of the Code and Q&A-9(b)
of regulation section 1.414(q)-1T are excluded.

For purposes of determining Highly Compensated Employees, employers aggregated
with the Employer under section 414(b), (c), (m) or (o) are treated as a single
Employer.
1.28   “Hour of Service” means, for purposes of determining a Participant’s
Benefit Service, each hour for which an Employee is paid or entitled to payment
for the performance of duties for the Employer or an Affiliated Employer.
For purposes of determining an Employee’s Vesting and Eligibility Service, Hour
of Service means, with respect to any applicable computation period-
(a)     Each hour for which the Employee is paid or entitled to payment for the
performance of duties for the Employer or an Affiliated Employer,
(b)    Each hour for which the Employee is paid or entitled to payment by the
Employer or an Affiliated Employer on account of a period during which no duties
are performed, whether or not the employment relationship has terminated, due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or Leave of Absence, but not more than 501 hours for any
single continuous period,
(c)    Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer or an Affiliated Employer, excluding
any hour credited under (a) or (b), which shall be credited to the computation
period or periods to which the award, agreement or payment pertains, rather than
to the computation period in which the award, agreement or payment is made, and
(d)     Solely for purposes of determining whether the Employee has incurred a
Break in Service under the Plan, each hour for which the Employee would normally
be credited under paragraph (a) or (b) above during a period of Parental Leave
but not more than 501 hours for any single continuous period.  However, the
number of hours credited to the Employee under this paragraph (d) during the
computation period in which the Parental Leave began, when added to the hours
credited to the Employee under paragraphs (a) through (c) above during that
computation period, shall not exceed 501.  If the number of hours credited under
this paragraph (d) for the computation period in which the Parental Leave began
is zero, the provisions of this paragraph (d) shall apply as though the Parental
Leave began in the immediately following computation period.
No hours shall be credited on account of any period during which the Employee
performs no duties and receives payment solely for the purpose of complying with
unemployment compensation, workers’ compensation or disability insurance laws. 
Hours of Service are also not required to be credited for a payment which solely
reimburses an

10

--------------------------------------------------------------------------------




Employee for medical or medically related expenses incurred by the Employee. 
The Hours of Service credited shall be determined as required by Title 29 of the
Code of Federal Regulations, Section 2530.200b-2(b) and (c).
1.29         “IRS Interest Rate” means the annual rate of interest on 30-year
Treasury Securities as specified by the Commissioner for the November (the
look-back month) preceding the Stability Period.
1.30         “IRS Mortality Table” means the mortality table prescribed by the
Secretary of the Treasury under Code Section 417(e)(3)(A)(ii)(I) as in effect on
the first day of the applicable Stability Period.


1.31         “Investment Manager” means the person (or organization), if any, to
whom the Company has, pursuant to Section 10.03, delegated the responsibility
and authority to manage, acquire or dispose of all or a designated portion of
the assets of the Plan.  The Investment Manager shall be (a) registered in good
standing as an investment adviser under the Investment Advisers Act of 1940 (the
“Act”), (b) a bank, as defined in the Act, or (c) an insurance company qualified
to perform investment management services under the laws of more than one state
of the United States.  In addition, the Investment Manager shall acknowledge in
writing that it is a fiduciary with respect to the management, acquisition and
control of all or the designated portion of the assets of the Plan.
1.32         “Leased Employee” means any person (other than a person described
in Section 414(n)(5) of the Code) who is not otherwise an Employee of the
Employer or an Affiliated Employer and who provides services to the Employer or
an Affiliated Employer (the “Recipient”) if:
(a)           Such services are provided pursuant to an agreement between the
Recipient and a “leasing organization”;
(b)           Such person has performed such services for the Recipient (or the
Recipient and the Employer or an Affiliated Employer) on a substantially
full-time basis for a period of at least one year; and
(c)           Effective for Plan Years beginning after December 31, 1996, such
services are performed under the primary direction and control of the Employer.
1.33         “Leave of Absence” means an absence authorized by the Employer
under its standard personnel practices as applied in a uniform and
nondiscriminatory manner to all persons similarly situated.
1.34         “Maximum Compensation Limitation” means, effective on or after
January 1, 1989, and before January 1, 1994, $200,000 per year.  As of January 1
of each calendar year on and after January 1, 1990, and before January 1, 1994,
the Maximum Compensation Limitation as determined by the Commissioner of
Internal Revenue for the calendar year shall become effective as the Maximum
Compensation Limitation taken into account for Plan purposes for the Plan Year
beginning within that calendar year in lieu of the $200,000 limitation set forth
above.
Commencing January 1, 1994, the Maximum Compensation Limitation means $150,000
per year.  If for any calendar year after 1994, the cost-of-living adjustment
described in the following sentence is equal to or greater than $10,000, then
the Maximum Compensation Limitation (as previously adjusted hereunder) for any
Plan Year beginning in any subsequent calendar year shall be increased by the
amount of such cost-of-living adjustment, rounded to the next lowest multiple of
$10,000. The cost-of-living adjustment shall equal the excess of (i) $150,000
increased by the adjustment made under Section 415(d) of the Code for the
calendar year, except that the base period for purposes of Section 415(d)(1)(A)
of the Code shall be the calendar quarter beginning October 1, 1993, over (ii)
the Maximum Compensation Limitation in effect for the Plan Year beginning in the
calendar year.
Prior to Plan Years beginning on January 1, 1997, in determining a Participant’s
compensation for purposes of the Maximum Compensation Limitation, if any
individual is a member of the family of a 5-percent owner or of a Highly
Compensated Employee who is in the group consisting of the 10 individuals paid
the greatest compensation during the year, then (i) such individual shall not be
considered as a separate employee and (ii) any compensation paid to such
individual (and any applicable benefit on behalf of such individual) shall be
treated as if it were paid to (or on behalf of) the 5-percent owner or Highly
Compensated Employee; provided, however, that for purposes of this Section 1.34,
the term “family” shall include only the
Participant’s Spouse and any lineal descendants of the Participant who have not
attained age 19 before the close of the year.  If, as a result of the
application of the foregoing family aggregation rules, the Maximum Compensation
Limitation is exceeded, then the limit shall be prorated among the affected
individuals in proportion to each such individual’s compensation as determined
prior to the application of the Maximum Compensation Limitation.  After December
31, 1996, the family aggregation rules are repealed.
1.35         “Normal Retirement Age” means the date the Participant attains age
65.

11

--------------------------------------------------------------------------------




1.36         “Normal Retirement Date” means the first day of the calendar month
on or immediately after an Employee’s Normal Retirement Age.
1.37         “Parental Leave” means a period in which the Employee is absent
from work immediately following his or her active employment due to (a) the
Employee’s pregnancy, (b) the birth of the Employee’s child, (c) the placement
of a child with the Employee in connection with the adoption of that child by
the Employee, or (d) the Employee’s caring for that child for a period beginning
immediately following the birth or placement of such child.  Such a leave shall
be subject to verification by the Administrative Committee.
1.38         “Participant” means any person included for participation in the
Plan as provided in Article 2 and who continues to be entitled to benefits under
the Plan.
1.39         “Participant Contributions” means the mandatory contributions paid
by Participants pursuant to Section 3.01.
1.40         “Pension” means a Participant’s benefit under the Plan, generally
payable in the form of an annuity.
1.41         “Plan” means the Farmer Bros. Co. Retirement Plan as set forth in
this document, or as amended from time to time.
1.42         “Plan Year” means the 12-month period beginning on any January 1.
1.43         “Postponed Retirement Date” means the first day of the calendar
month on or immediately after the date that a Participant terminates his
employment with the Employer or an Affiliated Employer after his Normal
Retirement Date.
1.44         “Qualified Domestic Relations Order” means a judgment, decree, or
order issued by a court of competent jurisdiction which:
(a)           Creates for, or assigns to, a Spouse, former Spouse, child or
other dependent of a Participant the right to receive all or a portion of the
Participant’s benefits under the Plan for the purpose of providing child
support, alimony payments or marital property rights to that Spouse, former
Spouse, child or dependent;
(b)           Is made pursuant to a State domestic relations law;
(c)           Does not require the Plan to provide any type of benefit, or any
option, not otherwise provided under the Plan; and
(d)           Otherwise meets the requirements of Section 206(d) of ERISA as
determined by the Administrative Committee.
1.45         “Qualified Joint and Survivor Annuity” means an annuity described
in Section 7.02(a).
1.46         “Residual Accrued Pension Derived from Participant Contributions”
is equal to the excess, if any, of the Participant’s Accrued Pension Derived
from Participant Contributions over the Participant’s Alternate Accrued Pension
Derived from Participant Contributions.
1.47         “Retirement Date” means a Participant’s Early, Normal or Postponed
Retirement Date, whichever is applicable.
1.48         “Section 203(a)(3)(B) Service” means the employment of an Employee
by the Employer or an Affiliated Employer during a calendar month, subsequent to
the time the payment of the Participant’s Pension commenced or would have
commenced if the Employee had not remained in or returned to employment during
such month, if the Employee is credited with at least 40 Hours of Service during
such calendar month.
1.49         “Section 417 Interest Rate” means the interest rate or rates that
would be used by the Pension Benefit Guaranty Corporation for purposes of
determining the present value of a lump sum distribution upon termination of an
insufficient trusteed single-employer plan as of the first day of the Plan Year
in which the determination is made.
1.50         “Severance from Service Date” means the earlier of:
(a)           The date an Employee quits, retires, is discharged or dies, or
(b)           The first anniversary of the date on which an Employee is first
absent from service from the Employer or an Affiliated Employer, with or without
pay, for any reason (other than resignation, retirement, discharge or death),
such as vacation, sickness, Disability, layoff or Leave of Absence.
1.51         “Spousal Consent” means written consent given by a Participant’s
Spouse to an election made by the

12

--------------------------------------------------------------------------------




Participant of a specified form of benefit or a designation by the Participant
of a specified Beneficiary other than the Spouse.  That consent shall be duly
witnessed by a Plan representative or notary public and shall acknowledge the
effect on the Spouse of the Participant’s election.  The requirement for spousal
consent may be waived by the Administrative Committee if it is established to
its satisfaction that there is no spouse, or that the Spouse cannot be located,
or because of such other circumstances as may be established by applicable law. 
Spousal Consent shall be applicable only to the particular Spouse who provides
such consent.
1.52         “Spouse” means the person legally married to the Participant.
1.53         “Stability Period” means the calendar year in which the Annuity
Starting Date occurs for the distribution.
1.54         “Trust” means the fund established by the Company to hold and
invest the assets of the Plan.
1.55         “Trustee” means the bank, trust company or individuals selected by
the Company to take custody of the assets of the Plan.
1.56         “Year of Eligibility Service” means, with respect to an Employee,
the 12-month period beginning on the first date as of which the Employee is
credited with an Hour of Service, or any Plan Year beginning after that date, in
which the Employee first completes at least 1,000 Hours of Service.
1.57         “Year of Vesting Service” means, with respect to an Employee, any
Plan Year in which the Employee completes at least 1,000 Hours of Service. If
the Employee incurs a Break in Service, and he is subsequently rehired, the
Employee’s Years of Vesting Service accrued after reemployment shall be
aggregated with his Years of Vesting Service accrued prior to the Break in
Service only if (i) the Employee was vested in his Accrued Pension Derived from
Employer Contributions, or (ii) (A) the Employee’s consecutive one-year Breaks
in Service do not equal or exceed the greater of five years or his Years of
Vesting Service before the Break in Service, and (B) the Employee is credited
with at least one Year of Vesting Service after his Break in Service. If the
Employee’s Break in Service ended prior to January 1, 1985, or if he had a Break
in Service on December 31, 1984, and the number of his consecutive one-year
Breaks in Service as of that date exceeded his Years of Vesting Service under
the Plan provisions then in effect, then his previously accrued Years of Vesting
Service shall be excluded.
If an Employee returns to employment after a period of service in the uniformed
services of the United States within the time stipulated under Section 414(u) of
the Code, he/she shall be credited for Years of Vesting Service during such
period.
1.58         ‘Union Employee’ means an Employee who is not eligible to
participate in the Plan solely because he is a member of a unit of employees
covered by a collective bargaining agreement between employee representatives
and the Employer or Affiliated Employer and there is evidence that retirement
benefits were the subject of good faith bargaining and the agreement does not
provide for such Employee’s participation in the Plan.
Article 2.  Eligibility and Participation
2.01         Eligibility
(a)           Each Employee who is a Participant in the Plan on December 31,
1988, shall continue to be a Participant in the Plan as of January 1, 1989. 
Former Employees who retired, died or terminated prior to January 1, 1989, shall
continue to receive or be entitled to receive such benefits as they may have
accrued pursuant to the terms of the Plan in effect on December 31, 1988.
(b)           Each other Employee shall be eligible to become a Participant in
the Plan provided that he is an Eligible Employee and:
(i)
The Employee has completed one Year of Eligibility Service; or

(ii)
The Employee was a participant under, and transferred from, another plan
maintained by the Employer.

2.02         Participation
An Employee who is eligible to become a Plan Participant in accordance with
Section 2.01 shall become a Participant as of the first Enrollment Date after
the date he files with the Employer, within the time period established by the
Administrative Committee, an enrollment form as prescribed by the Administrative
Committee which shall authorize the Employer to deduct from his Compensation the
Participant Contributions required under Section 3.01.

13

--------------------------------------------------------------------------------




2.03         Reemployment of Former Employees and Former Participants
(a)           Any person reemployed by the Employer as an Eligible Employee who
was previously a Participant or who was previously eligible to become a
Participant, shall be immediately eligible to become a Participant in the Plan
upon the filing of an enrollment form in accordance with Section 2.02.
(b)           Each other person reemployed by the Employer as an Eligible
Employee shall be eligible to become a Participant in the Plan upon satisfying
the requirements of Section 2.01(b) and the filing of an enrollment form in
accordance with Section 2.02.
2.04         Transferred Participants
A Participant who remains in the employ of the Employer or an Affiliated
Employer, but ceases to be an Eligible Employee, shall continue to be a
Participant in the Plan, but shall not be eligible to make Participant
Contributions or otherwise accrue benefits under the Plan while his employment
status is other than as an Eligible Employee.
2.05         Termination of Participation
An Eligible Employee’s participation in the Plan shall terminate on the date he
terminates employment with the Employer and all Affiliated Employers unless the
Participant is entitled to benefits under the Plan, in which event his
participation shall terminate when those benefits are distributed to him.
Article 3.  Contributions
3.01         Participant Contributions
Each Employee who meets the eligibility requirements for Plan participation
described in Article 2, and who completes an enrollment form as described in
Section 2.02, shall:
(a)           Prior to April 1, 1995, contribute to the Plan, by payroll
deduction, 2% of his Compensation for all periods that he is an active Plan
Participant inclusive of a period of active Plan participation after he has
reached Normal Retirement Age; and
(b)          On and after April 1, 1995, contribute to the Plan, by payroll
deduction, 2% of his Compensation for all periods that he is an active Plan
Participant inclusive of a period of active Plan participation after he has
reached Normal Retirement Age; provided, however, that such Participant
Contributions shall not be required (or permitted):
(i)
With respect to a Participant who is an Employee as of January 1, 1995, or who
is on an approved Leave of Absence as of January 1, 1995, after the Participant
has been credited with 60 months of Benefit Service (before Section 1.11(g) is
applied); and

(ii)
With respect to a Participant who is not an Employee as of January 1, 1995, and
who is not on an approved Leave of Absence as of January 1, 1995, after the
Participant has been credited with 60 months of Benefit Service after January 1,
1995 (before Section 1.11(g) is applied).

3.02         Suspension of Participation
(a)           Participation in the Plan by each Eligible Employee is voluntary.
A Participant may suspend his participation as of the end of any pay period.  To
suspend participation the Participant must file a written notice with the
Administrative Committee within the time period established by the
Administrative Committee.  A Participant who has suspended participation may
resume participation on the first day of any pay period which is at least twelve
calendar months after the effective date of his last suspension of
participation.
(b)           In no event shall a Participant be permitted to make up
contributions he could have made during a period of suspension.
3.03         In-Service Withdrawal of Accumulated Contributions
On and after January 1, 1985, a Participant shall not be permitted to withdraw
his Participant Contributions while he is employed by the Employer.
3.04         Employer Contributions
The Employer shall make the contributions that, in addition to the contributions
made by Participants employed by the Employer, are necessary to maintain the
Plan on a sound actuarial basis and to meet the minimum funding standards
prescribed by law.  Any forfeitures shall be used to reduce the contributions
otherwise payable by the Employer.
3.05         Plan-to-Plan Transfers / Rollover Contributions

14

--------------------------------------------------------------------------------




A Participant shall not be permitted to transfer to the Trust any portion of his
distribution from any other qualified plan, nonqualified plan, or individual
retirement annuity or account.
3.06         Return of Contributions
Except as provided below, at no time shall any contributions (or portions
thereof) revert to the Employer prior to discharge of all liabilities under the
Plan -
(a)           The Employer’s contributions to the Plan are conditioned upon
Section 404 of the Code.  If all or part of the Employer’s deductions under
Section 404 of the Code for contributions to the Plan are disallowed by the
Internal Revenue Service, the portion of the contributions to which that
disallowance applies shall be returned to the Employer without interest but
reduced by any investment loss attributable to those contributions.  The return
shall be made within one year after the disallowance of the deduction.
(b)           The Employer may recover, without interest, the amount of its
contributions to the Plan made on account of a mistake of fact, reduced by any
investment loss attributable to those contributions, if recovery is made within
one year after the date of those contributions.
3.07         Contributions during Period of Service in the Uniformed Services of
the United States
(a)           Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified service in
the uniformed services of the United States will be provided in accordance with
Section 414(u) of the Code. Without regard to any limitations on contributions
set forth in this Article 3, a Participant who is reemployed on or after August
1, 1990 and is credited with benefit service under the provisions of Section
1.11 because of a period of service in the uniformed services of the United
States, may elect to contribute to the Plan the Participant Contributions that
could have been contributed to the Plan in accordance with the provisions of the
Plan had he or she remained continuously employed by the Employer throughout
such period of absence (“make-up contributions”).  The amount of make-up
contributions shall be determined on the basis of the Participant’s Compensation
in effect immediately prior to the period of absence, and the terms of the Plan
at such time. Any contribution to the Plan described in this paragraph shall be
made during the applicable repayment period.  The repayment period shall equal
three (3) times the period of absence, but not longer than five (5) years and
shall begin on the latest of:  (i) the Participant’s date of reemployment, (ii)
October 13, 1996, or (iii) the date the Employer notifies the Employee of his or
her rights under this Section.  Credited interest on make-up contributions is
made in accordance with Section 1.04.
(b)           Participant Contributions under this Section 3.07 are considered
“Annual Additions,” as defined in Section 415(c)(2) of the Code, and shall be
limited in accordance with the provisions of Section 6.01 and Appendix A with
respect to the Plan Year or Plan Years to which such contributions relate rather
than the Plan Year in which payment is made.
Article 4.  Termination of Employment Prior to Retirement
4.01         Amount of Vested Interest
(a)           A Participant shall at all times be fully vested in his Accrued
Pension Derived from Participant Contributions and Residual Accrued Pension
Derived from Participant Contributions, whichever is applicable.
(b)           A Participant shall become fully vested in his Accrued Pension
Derived from Employer Contributions on the date he (i) attains his Normal
Retirement Age provided that the Participant is employed by an Employer or
Affiliated Employer on that date, or (ii) completes 5 years of Vesting Service.
4.02         Distribution of Vested Interest
(a)           If, on his Severance from Service Date, the Participant has no
vested interest in his Accrued Pension, the Participant shall be deemed to have
received a cash lump sum of $0 (equal to the present value of his vested Accrued
Pension as of such termination date) and such Accrued Pension shall be forfeited
as of his Severance from Service Date.
(b)           If, on his Severance from Service Date, the Participant has a
vested interest only in his Accrued Pension Derived from Participant
Contributions (i.e., he has no vested interest in his Accrued Pension Derived
from Employer Contributions), the Participant may elect:
(i)      To receive a lump sum distribution of his Accumulated Contributions,
with Spousal Consent if the present value of his vested Accrued Pension exceeds
$5,000 (prior to August 5, 1997 this amount was $3,500), in which event he will
forfeit his Accrued Pension Derived from Employer Contributions; however, if he
later again becomes a Participant, he may repay such

15

--------------------------------------------------------------------------------




Accumulated Contributions in accordance with the repayment provisions contained
in Section 4.03 in order to restore his prior Accrued Pension;
(ii)      To receive his Accrued Pension Derived from Participant Contributions
in the form of an immediate annuity, commencing as of the first day of the month
immediately following the Participant’s Severance from Service Date; the annuity
shall be the Actuarial Equivalent (determined without regard to the early
retirement factors described in Section 5.03(b)) of the Participant’s Accrued
Pension Derived from Participant Contributions and shall be payable only as a
Qualified Joint and Survivor Annuity; or
(iii)    To receive his Accrued Pension Derived from Participant Contributions
commencing as of his Retirement Date.
(c)           If, on his Severance from Service Date, the Participant has a
vested interest only in his Accrued Pension Derived from Employer Contributions
(i.e., he has no Accumulated Contributions), he will receive a deferred Pension
based on such interest commencing as of his Retirement Date.
(d)           If, on his Severance from Service Date, the Participant has a
vested interest in his Accrued Pension Derived from Participant Contributions
and his Accrued Pension Derived from Employer Contributions, he may elect:
(i)      To receive his entire Accrued Pension commencing as of his Retirement
Date;
(ii)     Prior to the date that he commences to receive the Pension described in
Section 4.02(d)(i), to receive a lump sum distribution of his Accumulated
Contributions, with Spousal Consent if the present value of his Accrued Pension
exceeds $5,000 (prior to August 5, 1997 this amount was $3,500); if he later
again becomes a Participant, he may repay such Accumulated Contributions in
accordance with the repayment provisions contained in Section 4.03 in order to
restore his prior Accrued Pension; in the event the Participant does not repay
his Accumulated Contributions, the Pension payable to the Participant as of his
Retirement Date shall be the sum of his (A) Accrued Pension Derived from
Employer Contributions and (B) Residual Accrued Pension Derived from Participant
Contributions; or
(iii)     Prior to the date that he commences to receive the Pension described
in Section 4.02(d)(i), to receive his Accrued Pension Derived from Participant
Contributions in the form of an immediate annuity; the annuity shall be the
Actuarial Equivalent (determined without regard to the early retirement factors
described in Section 5.03(b) unless the Participant has attained age 55) of the
Participant’s Accrued Pension Derived from Participant Contributions and shall
be payable only as a Qualified Joint and Survivor Annuity; in the event the
Participant elects to receive his Accrued Pension Derived from Participant
Contributions as an immediate annuity, the additional Pension payable to the
Participant as of his Retirement Date shall be the sum of his (A) Accrued
Pension Derived from Employer Contributions and (B) Residual Accrued Pension
Derived from Participant Contributions.
(e)           In any case, an immediate lump sum payment, which is the Actuarial
Equivalent of the Participant’s vested Accrued Pension, shall be made in lieu of
all benefits if the value of the lump sum payment is $5,000 (prior to August 5,
1997 this amount was $3,500) or less.  The lump sum payment may be made at any
time on or after the date the Participant terminates employment. However, if a
lump sum payment is to be made after a Participant’s Annuity Starting Date, the
Participant must consent in writing to such form of distribution and, if he is
married,
Spousal Consent must also be obtained.  If a Participant, who has a vested
interest only in his Accrued Pension Derived from Participant Contributions
(i.e., he has no vested interest in his Accrued Pension Derived from Employer
Contributions), receives a lump sum distribution in accordance with this
subparagraph (e) and later again becomes a participant, he may repay his
Accumulated Contributions in accordance with the repayment provisions contained
in Section 4.03 in order to restore his prior Accrued Pension.
4.03         Repayment of Participant Contributions
A Participant who has received a prior distribution of his Accumulated
Contributions shall have forfeited his Accrued Pension Derived from Participant
Contributions to the extent of such distribution, and may have forfeited the
related Accrued Pension Derived from Employer Contributions.  A Participant may
restore such benefits by repaying the amount of the prior distribution of
Accumulated Contributions, plus interest at the rates described in Section 1.04
from the date of the prior distribution to the date of repayment.  Such
repayment must be made:
(a)           In the case of an in-service withdrawal as described in Section
3.03, within 5 years of the date of withdrawal, or

16

--------------------------------------------------------------------------------




(b)           In the case of a withdrawal after a Severance from Service Date as
described in Section 4.02, before the earlier of (i) 5 years after the
Participant is reemployed by the Employer or an Affiliated Employer following
the withdrawal, or (ii) the date the Participant incurs 5 consecutive one-year
Breaks in Service after the withdrawal.
Article 5.  Eligibility for and Amount of Pension Benefits
5.01         Normal Retirement
(a)           The right of a Participant to his normal retirement Pension shall
be nonforfeitable as of the date he attains his Normal Retirement Age provided
that the Participant is employed by an Employer or Affiliated Employer on that
date.  A Participant who has attained Normal Retirement Age may retire and
commence to receive a normal retirement Pension, upon providing written
notification to the Administrative Committee, beginning as of his Normal
Retirement Date, or he may postpone his retirement Pension in which event the
provisions of Section 5.02 shall be applicable.
(b)           Subject to Section 5.01(g), the normal retirement Pension payable
upon retirement on a Participant’s Normal Retirement Date shall be a monthly
benefit payable for life, equal to (i) plus, where applicable (ii), as follows:
(i)
One and one-half percent (1.5%) of the Participant’s Final Average Compensation
multiplied by his Benefit Service accrued after December 31, 1978.

(ii)
For a Participant who participated in the Plan prior to January 1, 1979, the
greater of:

(A)     The Participant’s accrued monthly benefit as of December 31, 1978,
determined in accordance with the terms of the Plan in effect on that date; or
(B)      One and one-half percent (1.5%) of the Participant’s Final Average
Compensation multiplied by his Benefit Service accrued prior to January 1, 1979.
(c)           Notwithstanding Section 5.01(b), with respect to a Participant who
is credited with an Hour of Service on or after January 1, 1995, or who is on an
approved Leave of Absence as of January 1, 1995, the Participant’s monthly
normal retirement Pension shall not be less than the sum of:
(i)            $60.00 multiplied by the Participant’s Benefit Service not in
excess of 20 years; and
(ii)           $80.00 multiplied by the Participant’s Benefit Service in excess
of 20 years.
(d)           Notwithstanding Section 5.01(b), a Participant’s normal retirement
Pension shall never be less than his Accrued Pension Derived from Participant
Contributions calculated as of his Normal Retirement Age.
(e)           Notwithstanding Section 5.01(b), a Participant’s normal retirement
Pension shall not be less than the sum of:
(i)            His OBRA 1993 Accrued Pension; and
(ii)           His Accrued Pension determined as of his Normal Retirement Date
using Benefit Service and Compensation earned on and after January 1, 1994.  For
purposes of this subparagraph (ii), the Participant’s Compensation in each of
the relevant years shall not exceed the Maximum Compensation Limitation (as
adjusted in accordance with Section 1.34) in effect for each of the relevant
years on and after January 1, 1994.
(f)            The following definitions apply to the terms used in this Section
5.01:
(i)            “OBRA 1988 Accrued Pension” means the Participant’s Accrued
Pension determined as if the Participant terminated employment on December 31,
1988 (or date of termination, if earlier).
(ii)           “OBRA 1993 Accrued Pension” means the greater of:
(A)    The Participant’s Accrued Pension, determined using all Benefit Service
and Compensation earned prior to January 1, 1994.  For purposes of this
subparagraph (A), the Participant’s Compensation in each of the relevant years
shall not exceed the $200,000 Maximum Compensation Limitation (as adjusted in
accordance with Section 1.34) in effect prior to January 1, 1994; or
(B)     The sum of (i) the Participant’s OBRA 1988 Accrued Pension, and (ii) the
Participant’s Accrued Pension, determined using Years of Service and
Compensation earned after December 31, 1988, and prior to January 1, 1994.  For
purposes of this subparagraph (B)(ii), the Participant’s Compensation in each of
the relevant years shall not exceed the $200,000 Maximum Compensation Limitation
(as adjusted in accordance with Section 1.34) in effect prior to January 1,
1994.

17

--------------------------------------------------------------------------------




(g)           Upon a Retirement Date, a Participant may elect to receive an
immediate lump sum distribution of his Accumulated Contributions. In such event,
the benefits payable to the Participant pursuant to this Section 5.01 shall be
the sum of his (i) Accrued Pension Derived from Employer Contributions and (ii)
Residual Accrued Pension Derived from Participant Contributions.
5.02         Postponed Retirement
(a)           If a Participant retires on a Postponed Retirement Date or
otherwise postpones his retirement Pension, he shall commence to receive a late
retirement Pension as of the earlier of (i) the first day of the calendar month
after his actual Retirement Date; (ii) the date that he is required to commence
receiving payment of his benefit in accordance with Section 7.06(b); or (iii)
the first day of the calendar month after the calendar month in which the
Participant is no longer employed in Section 203(a)(3)(B) Service.
(b)           A late retirement Pension that commences after the Participant
elects a Postponed Retirement Date shall, subject to the provisions of Section
7.02, be equal to:
(i)       With respect to any Participant who during any month after his Normal
Retirement Date is not employed in Section 203(a)(3)(B) Service, the Accrued
Pension accrued by the Participant as of his Normal Retirement Date determined
in accordance with Section 5.01(b) above, plus, for each Plan Year ending after
the Participant’s Normal Retirement Date through the Participant’s Postponed
Retirement Date, the greater of:
(A)
The additional Accrued Pension accrued by the Participant for each such Plan
Year determined in accordance with Section 5.01(b) based on the Participant’s
Compensation and Benefit Service earned in such Plan Year, or

(B)
The actuarial increase in the Accrued Pension accruedby the Participant as of
the end of the Plan Year preceding the Plan Year in question to take into
account the nonpayment of such benefits.

(ii)           With respect to all other Participants, the greater of:
(A)     The Accrued Pension accrued by the Participant determined in accordance
with Section 5.01(b) based on the Participant’s Final Average Compensation and
Benefit Service as of his Postponed Retirement Date, or
(B)      The Participant’s Accrued Pension as of his Normal Retirement Date
determined in accordance with Section 5.01(b), actuarially increased to take
into account the nonpayment of such benefits.
(c)           If a Participant’s Pension commences in accordance with the
requirements of Section 7.06(b), but before the Participant elects a Postponed
Retirement Date, the following provisions shall apply:
(i)       The Pension payable to the Participant as of the date required by
Section 7.06(b) shall be calculated in accordance with Section 5.02(b) above
through the date the Pension will commence in accordance with Section 7.06(b),
rather than through the Participant’s Postponed Retirement Date; and
(ii)      The amount of Pension to which a Participant is entitled under the
Plan shall be recalculated annually in accordance with Section 5.02(b) above,
during the period that the Participant is still employed by the Employer or an
Affiliated Employer, as of the end of each Plan Year with the amount of the
Pension being paid adjusted as of the first day of the following Plan Year.  Any
additional accrual during a Plan Year shall be reduced, however, by the
Actuarial Equivalent of the employer-derived portion of any payments during the
Plan Year to the Participant during any month in which the Participant is
employed in Section 203(a)(3)(B) Service; provided, however, that such reduction
shall not exceed 25% of the amount of the Pension due the Participant before
application of the reduction provided for in this sentence.
(d)           A Participant who continues employment past his Normal Retirement
Date shall be given such notice with respect to the suspension of his retirement
benefit payments as is required by applicable Department of Labor Regulations.
5.03         Early Retirement
(a)           A Participant who has not reached his Normal Retirement Date but
who, prior to his termination of employment with the Employer and all Affiliated
Employers, has reached an Early Retirement Date may elect to retire on an Early
Retirement Date and commence to receive an early retirement Pension as of the
first day of the calendar month after he submits to the Administrative Committee
a written application for retirement benefits.

18

--------------------------------------------------------------------------------




(b)           Unless the Participant otherwise elects, the early retirement
Pension shall be a deferred Pension beginning on the Participant’s Normal
Retirement Date and, subject to the provisions of Section 7.02, shall be equal
to his Accrued Pension.  However, the Participant may elect to receive an early
retirement Pension beginning on the first day of any calendar month on or after
his Early Retirement Date but before his Normal Retirement Date. The
Participant’s early retirement Pension shall be equal to the Participant’s
Accrued Pension reduced by one-third of one percent for each full calendar month
by which the date the Participant’s actual Early Retirement Date precedes the
Participant’s Normal Retirement Date; provided, however, that if the Participant
is credited with an Hour of Service on or after January 1, 1995, or the
Participant is on an approved Leave of Absence as of January 1, 1995, and the
sum of Participant’s age and Benefit Service as of his actual Early Retirement
Date equals at least 82, the Participant’s early retirement Pension shall be
equal to the Participant’s Accrued Pension reduced by one-third of one percent
for each full calendar month, if any, by which the date the Participant’s actual
Early Retirement Date precedes the date that the Participant will attain age 62.
5.04         Disability Retirement
(a)    If a Participant ceases to be employed by the Employer while an Employee
on account of Disability, and he has not reached his Normal Retirement Date, but
(i) has attained age 45, (ii) has completed 10 years of Benefit Service, and
(iii) is eligible for and continuously receiving disability insurance benefits
under the Social Security Act, the Participant shall upon such termination of
employment be eligible to receive a disability retirement Pension beginning on
the first day of the calendar month immediately after the Administrative
Committee receives written application for the disability retirement Pension
made by or for the Participant.
(b)    Subject to the provisions of Section 7.02, the disability retirement
Pension shall be equal to the Participant’s Accrued Pension determined in
accordance with Section 5.03(b) as if the Participant had elected to retire as
of the date disability benefits commence, but it shall only be payable subject
to continuance of his Disability as provided in Section 5.04(c).
(c)    As a condition of his continuing to receive a disability retirement
Pension, a Participant who has not reached his Normal Retirement Date may be
required by the Administrative Committee to provide satisfactory proof of his
continued receipt of disability insurance benefits under the Social Security
Act.  If the Participant refuses to provide that proof, his disability
retirement Pension shall cease until he no longer refuses to provide that
proof.  If his refusal continues for a year, all rights to the disability
retirement Pension shall cease and the election of an optional benefit if one
has been elected shall no longer be effective.  If the Administrative Committee
finds that the Participant has stopped receiving those disability insurance
benefits, his disability retirement Pension shall cease.  In that case, if the
Participant is not restored to service with the Employer or an Affiliated
Employer, he shall be entitled to (1) retire on an early retirement Pension as
of the first day of the calendar month immediately after his disability
retirement Pension ceases, if as of the date his disability retirement Pension
ceases, he has attained the required age for early retirement, or (b) to receive
a vested Pension payable in accordance with Section 5.05.  In either case, the
Pension shall be equal to the Participant’s Accrued Pension determined in
accordance with Section 5.03(b) as if the Participant had elected to retire as
of the date disability benefits commenced.
5.05         Termination With Vesting
(a)    In accordance with Section 4.01, a Participant shall be 100 percent
vested in, and have a nonforfeitable right to, his Accrued Pension on the date
he (i) attains his Normal Retirement Age provided that the Participant is
employed by an Employer or Affiliated Employer on that date, or (ii) completes 5
years of Vesting Service.  If the Participant’s employment with the Employer is
subsequently terminated for reasons other than retirement or death, he shall be
eligible for a deferred vested Pension to commence, as of a date described in
Section 5.05(b) below, after the Participant has provided written notification
to the Administrative Committee of his intention to commence receiving his
Pension benefits.
(b)    The deferred vested Pension shall generally commence to be paid as of the
Participant’s Normal Retirement Date and, subject to the provisions of Section
7.02, shall be equal to his Accrued Pension.  However, if the Participant has
completed five Years of Vesting Service on the date of his termination, the
Participant may elect to have his vested Pension commence as of the first day of
any calendar month after he attains age 55 and before his Normal Retirement
Date.  In that case, the Participant’s Pension shall be equal to the
Participant’s vested Pension otherwise payable at his Normal Retirement Date
reduced by one-third of one percent for each full calendar month by which the
date the Participant’s actual Retirement Date precedes the Participant’s Normal
Retirement Date.
5.06         Adjustments to Pensions in Pay Status
(a)           Effective September 1, 1980, the Pension payable to a Participant
who is receiving a monthly annuity on that date shall be increased by 3% for
each complete year of retirement, measured from the date benefits became payable
and ending on September 1, 1980.

19

--------------------------------------------------------------------------------




(b)           Effective January 1, 1986, the Pension payable to a Participant
who is receiving a monthly annuity on that date shall be increased by the lesser
of:
(i)            10%; or
(ii)           2% multiplied by the excess, if any, of 1986 over the year
benefits first became payable.
(c)           Effective January 1, 1990, the Pension payable to a Participant
who is receiving a monthly annuity on that date shall be increased 10%.
5.07         Suspension of Benefits
(a)    During any month in which a Participant who is receiving a Pension is
employed in Section 203(a)(3)(B) Service as an Eligible Employee, the following
provisions shall apply provided that the Participant is delivered a notice that
complies with Department of Labor Regulations Section 2530.203-3:
(i)    The Participant’s Pension shall cease and any election of an optional
benefit in effect shall be void.
(ii)           Any Years of Vesting Service and Benefit Service to which the
Participant was entitled when he retired or terminated service shall be restored
to him.
(iii)          Upon later retirement, termination, or failure to be employed in
Section 203(a)(3)(B) Service, the Participant’s Pension shall be calculated in
accordance with the following:
(A)          If his reemployment occurred prior to his Normal Retirement Date,
his Pension shall be calculated under the benefit formula in effect upon his
latest Retirement Date, based on his Compensation and Benefit Service before and
after the period when he was not in the service of the Employer, reduced by the
Actuarial Equivalent of the benefits, if any, he received before his return to
service with the Employer; or
(B)           If his reemployment occurred on or after his Normal Retirement
Date, his Pension shall be equal to the benefit he was receiving as of his
rehire date plus any additional benefits he accrued on account of his
Compensation and Benefit Service after such rehire date.  Any additional accrual
during a Plan Year shall be reduced, however, by the Actuarial Equivalent of the
employer-derived portion of any payments during the Plan Year to the Participant
during any month in which the Participant is employed in Section 203(a)(3)(B)
Service; provided, however, that such reduction shall not exceed 25% of the
amount of the Pension due the Participant before application of the reduction
provided for in this sentence.
(iv)          The portion of the Participant’s Pension upon later retirement
payable with respect to Benefit Service rendered before his previous retirement
or termination of service shall never be less than the amount of his previous
Pension modified to reflect any option in effect on his later retirement.
(b)           The Administrative Committee shall establish procedures consistent
with Department of Labor Regulations Section 2530.203-3 regarding the suspension
of benefits under this Section 5.07 including but not limited to procedures for
resumption of benefits, offsetting benefit payments and notice regarding
suspension of benefits.
5.08         Nonduplication of Benefits
Any Pension payable under the Plan shall be reduced by any pension paid to a
Participant under the terms of any other defined benefit pension plan to which
the Employer contributes, directly or indirectly, other than by payment of
taxes, to the extent that such pension is based on a period of employment with
the Employer for which a Participant receives credit for Pension benefits under
this Plan.
Article 6.  Restrictions on Benefits and Payments
6.01         Maximum Annual Benefit Limitation and Maximum Annual Additions
Limitation
(a)           Subject to the adjustments described in Appendix A, the annual
Accrued Pension Derived from Employer Contributions payable to a Participant
under the Plan, when added to any pension attributable to contributions of the
Employer or an Affiliated Employer provided to the Participant under any other
qualified defined benefit plan, shall not exceed the lesser of:
(i)
$90,000 (adjusted in accordance with Appendix A); or

(ii)
The Participant’s average annual “Section 415 Compensation” (as defined in
Appendix A) during three consecutive calendar years of his participation in the
Plan affording the highest such average, or during all of the years in which he
was a Participant in the Plan if less than three years.


20

--------------------------------------------------------------------------------




(b)           In accordance with the provisions of Appendix A attached hereto, a
Participant’s Participant Contributions for any Plan Year, when added to the
Participant’s “Annual Additions” (as defined in Appendix A) for that Plan Year
under any other qualified plan of the Employer or an Affiliated Employer, shall
not exceed an amount which is equal to the lesser of (i) 25% of his “Section 415
Compensation” (as defined in Appendix A) for that Plan Year or (ii) the greater
of $30,000 or one-quarter of the dollar limitation in effect under Section
415(b)(1)(A) of the Code.
6.02         Top-Heavy Provisions
Notwithstanding anything else contained herein, for any Plan Year for which this
Plan is “top-heavy”, as defined in Section B.02 of Appendix B attached hereto,
this Plan will be subject to the provisions of Appendix B.
6.03         Limitation Concerning Highly Compensated Employees or Former Highly
Compensated Employees
(a)           Beginning January 1, 1994, the provisions of Appendix C shall
apply (i) in the event the Plan is terminated, to any Participant who is a
Highly Compensated Employee or former Highly Compensated Employee of the
Employer or an Affiliated Employer, and (ii) in any other event, to any
Participant who is one of the 25 highest compensated employees or former highest
compensated employees of the Employer or Affiliated Employer with the greatest
compensation in any Plan Year.
(b)           For the period beginning January 1, 1989, and ending December 31,
1993, the provisions of Appendix D shall apply to any Participant who is one of
the 25 highest paid Employees of the Employer on any “Commencement Date” and
whose anticipated annual Pension provided under the Plan at Normal Retirement
Date exceeds $1,500. “Commencement Date”, for purposes of this Section 6.03(b),
shall mean the Effective Date of the Plan or the effective date of any amendment
to the Plan which increases the benefits.
Article 7.  Form of Payment of Pension Benefits
7.01         Normal Form of Payment
The normal form of payment payable under the Plan shall be a monthly benefit
payable for the life of the Participant.
7.02         Automatic Form of Payment
(a)           Except as provided in Section 7.02(b), the automatic form of
payment payable under the Plan shall be a Qualified Joint and Survivor Annuity,
which is described in (i) and (ii) below:
(i)
If the Participant is not married on his Annuity Starting Date, the Qualified
Joint and Survivor Annuity shall be equal to the normal form of payment
described in Section 7.01; provided, however, that if the Participant is
credited with an Hour of Service on or after January 1, 1995, or the Participant
is on an approved Leave of Absence as of January 1, 1995, the Qualified Joint
and Survivor Annuity shall be equal to the Five Year Certain and Life Annuity
described in Section 7.03(a)(ii), but no actuarial adjustment shall be made to
account for the five year certain period.

(ii)
If the Participant is married on his Annuity Starting Date, the Qualified Joint
and Survivor Annuity shall be equal to the Actuarial Equivalent of the normal
form of payment, which provides (A) for a reduced benefit payable to the
Participant during his life, and (B) after the Participant’s death, a benefit at
the rate of 75% of the benefit paid to the Participant, payable during the life
of and to the Participant’s Spouse; provided, however, that if the Participant
is credited with an Hour of Service on or after January 1, 1995, or the
Participant is on an approved Leave of Absence as of January 1, 1995, the
Qualified Joint and Survivor Annuity shall be equal to the 75% Joint and
Survivor Annuity described in Section 7.03(a)(i), but no actuarial adjustment
shall be made to account for the five year certain period.

(b)           In any case, an immediate lump sum payment, which is the Actuarial
Equivalent of the Participant’s vested Accrued Pension, shall be made in lieu of
all benefits if the value of the lump sum payment does not exceed $5,000 ($3,500
prior to August 5, 1997).  The lump sum payment may be made at any time on or
after the date the Participant terminates employment.  However, if a lump sum
payment is to be made after a Participant’s Annuity Starting Date, the
Participant must consent in writing to such form of distribution and, if he is
married, Spousal Consent must also be obtained.  If a Participant, who has a
vested interest only in his Accrued Pension Derived from Participant
Contributions (i.e., he has no vested interest in his Accrued Pension Derived
from Employer Contributions), receives a lump sum distribution in accordance
with this subparagraph (b) and later again becomes a participant, he may repay
his Accumulated Contributions in accordance with the repayment provisions
contained in Section 4.03 in order to restore his prior Accrued Pension.

21

--------------------------------------------------------------------------------




7.03         Optional Forms of Payment
(a)    A Participant who is credited with an Hour of Service on or after January
1, 1995, or who is on an approved Leave of Absence as of January 1, 1995, may,
subject to the provisions of Section 7.04, elect to convert the automatic form
of the Pension otherwise payable to him (other than a disability retirement
Pension) into one of the following optional forms of benefit:
(i)
Joint and Survivor Option — a reduced Pension payable to the Participant during
his life and, after his death, payable to his designated Beneficiary for the
remainder of her life, in an amount equal to 50%, 75% or 100% (according to the
election of the Participant) of the Pension the Participant was receiving;
provided, however, that if the Participant’s Beneficiary dies before the
Participant, the Participant shall receive, commencing on the first day of the
month after the Beneficiary dies, the benefit he would have received as of his
Annuity Starting Date if he had elected the normal form of benefit described in
Section 7.01(a) (referred to as the “Pop-Up Feature”); provided further that
such Joint and Survivor Annuity shall be payable for a minimum of 60 months. If
both the Participant and the Participant’s Beneficiary die during the first 60
months of payment, a lump sum payment equal to the Actuarial Equivalent of the
remaining payments shall be paid to the estate of the Participant unless the
Participant’s Beneficiary dies after the Participant, in which case, the lump
sum payment shall be paid to the Beneficiary’s estate.  This Option shall not be
available to a Participant whose Beneficiary is more than 30 years younger than
the Participant, unless the Beneficiary is the Participant’s Spouse.

(ii)
Five Year Certain and Life Option — a Pension payable to the Participant during
his life; provided, however, that such annuity shall be payable for a minimum of
60 months.  If the Participant dies during the first 60 months of payment, the
Pension shall be payable for the balance of the 60 months to the Beneficiary
designated by the Participant when he elected the option, or the Beneficiary may
elect to receive a lump sum payment equal to the Actuarial Equivalent of the
remaining payments.  If both the Participant and the Participant’s Beneficiary
die during the first 60 months of payment, a lump sum payment equal to the
Actuarial Equivalent of the remaining payments shall be paid to the estate of
the Participant unless the Participant’s Beneficiary dies after the Participant,
in which case, the lump sum payment shall be paid to the Beneficiary’s estate.

(iii)
Ten Year Certain and Life Option — a Pension payable to the Participant during
his life; provided, however, that such annuity shall be payable for a minimum of
120 months.  If the Participant dies during the first 120 months of payment, the
Pension shall be payable for the balance of the 120 months to the Beneficiary
designated by the Participant when he elected the option, or the Beneficiary may
elect to receive a lump sum payment equal to the Actuarial Equivalent of the
remaining payments.  If both the Participant and the Participant’s Beneficiary
die during the first 120 months of payment, a lump sum payment equal to the
Actuarial Equivalent of the remaining payments shall be paid to the estate of
the Participant unless the Participant’s Beneficiary dies after the Participant,
in which case, the lump sum payment shall be paid to the Beneficiary’s estate.

(iv)
Level Income Option — an increased Pension payable to the Participant before
commencement of Social Security benefits and a correspondingly reduced Pension
after commencement of Social Security benefits such that the total income (from
the adjusted Pension payable pursuant to the Plan and the Social Security
benefit to which the Participant is entitled) shall be as level as practicable
both before and after commencement of Social Security benefits.  Such Level
Income Annuity shall be payable for a minimum of 60 months.  If the Participant
dies during the first 60 months of payment, the Pension (the amount of which is
determined as if the Participant had lived for the 60 months) shall be payable
for the balance of the 60 months to the Beneficiary designated by the
Participant when he elected the option, or the Beneficiary may elect to receive
a lump sum payment equal to the Actuarial Equivalent of the remaining payments. 
If both the Participant and the Participant’s Beneficiary die during the first
60 months of payment, a lump sum payment equal to the Actuarial Equivalent of
the remaining payments shall be paid to the estate of the Participant unless the
Participant’s Beneficiary dies after the Participant, in which case, the lump
sum payment shall be paid to the Beneficiary’s estate.  Effective January 1,
1995, this Option shall not be available to a Participant who retires on or
after the date that the Participant attains age 62.


22

--------------------------------------------------------------------------------




(b)    Except as otherwise provided in this Section 7.03(b), the benefit payable
under options (i) through (iv) above shall be the Actuarial Equivalent of the
normal form of payment described in Section 7.01. With respect to the Joint and
Survivor Option, the Actuarial Equivalent shall be based on the percentage of
the benefit to be continued to the surviving Beneficiary and the ages of both
the Participant and his designated Beneficiary, but no actuarial adjustment
shall be made to account for the Pop-Up Feature and the five year certain
period.  With respect to the Five Year Certain and Life Option, the Actuarial
Equivalent shall be based on the age of the Participant, but no actuarial
adjustment shall be made to account for the five year certain period.  With
respect to the Ten Year Certain and Life Option, the Actuarial Equivalent shall
be based on the age of the Participant and an actuarial adjustment shall be made
to account for the ten year certain period.  With respect to the Level Income
Option, the Actuarial Equivalent shall be based on the age of the Participant
and an estimate of the Social Security benefit that will be payable to the
Participant assuming that the Participant will commence receiving Social
Security Benefits on the date the Participant attains age 65, but no actuarial
adjustment shall be made to account for the five year certain period.
(c)          A Participant who is not credited with an Hour of Service on or
after January 1, 1995, and who is not on an approved Leave of Absence as of
January 1, 1995, may, subject to the provisions of Section 7.04, elect to
convert the automatic form of the Pension otherwise payable to him (other than a
disability retirement Pension) into one of the optional forms of benefit
available in accordance with the terms of the Plan in effect on December 31,
1994.
7.04         Election of Options
(a)           A married Participant’s election of any option shall be effective
only if the Administrative Committee receives Spousal Consent to the election
unless:
(i)
The option is the Actuarial Equivalent of the Qualified Joint and Survivor
Annuity; and

(ii)
The option provides for monthly payments to the Participant’s Spouse for life
after the Participant’s death in an amount equal to at least 50% but not more
than 100% of the monthly amount payable to the Participant under the option.

(b)           The Administrative Committee shall furnish to each Participant, no
less than 30 days and no more than 90 days before his Annuity Starting Date, a
written explanation in nontechnical language of the terms and conditions of the
benefit payable to the Participant in the automatic and optional forms described
in Sections 7.02(a) and 7.03.  Such explanation shall include a general
description of the eligibility conditions for, and the material features and
relative values of, the automatic and optional forms of benefit under the Plan,
any rights the Participant may have to defer commencement of his benefit, the
requirement for Spousal Consent as provided in Section 7.04(a), and the right of
the Participant to make and to revoke elections under Section 7.03.  An election
under Section 7.03 shall be made on a form provided by the Administrative
Committee, and may be made only during the 90-day period ending on the
Participant’s Annuity Starting Date, but not prior to the date the Participant
receives the written explanation described in this Section 7.04(b).
(c)           An election of an option under Section 7.03 may be revoked on a
form provided by the Administrative Committee, and subsequent elections and
revocations may be made at any time and from time to time during the 90-day
election period.  An election of an optional benefit shall be effective on the
Participant’s Annuity Starting Date.  A revocation of any election shall be
effective when the completed form is filed with the Administrative Committee. 
If a Participant who has elected an optional benefit dies before the date the
election of the option becomes effective, the election shall be revoked except
as provided in Section 8.01.  If the Beneficiary designated under an option dies
before the date the election of the option becomes effective, the election shall
be revoked.
(d)           Notwithstanding the foregoing subsections, if a Participant, who
has been given the written explanation described in Section 7.04(b) (referred to
as the “Written Explanation”), affirmatively elects a form of distribution and,
where applicable, the Participant’s spouse consents to such form of distribution
the Participant’s Annuity Starting Date may be less than thirty (30) days after
the Written Explanation is given to the Participant provided that:
(i)       The Company notifies the Participant that he has the right to a period
of at least thirty (30) days after receipt of the Written Explanation to
consider whether or not to elect a distribution;
(ii)
The Company notifies the Participant that he has the right to revoke his
election to commence receiving his distribution during the period ending seven
(7) days after the Participant receives the Written Explanation, or , if later,
the Participant’s Annuity Starting Date;

(iii)
The Participant’s Annuity Starting Date is after the date the Written
Explanation is provided to the Participant; provided, however, that the
Participant’s Annuity Starting Date may be


23

--------------------------------------------------------------------------------




before the Participant makes an affirmative election to commence distribution
and before the expiration of the period described in Section 7.04(d)(ii); and
(iv)
The actual distribution of benefits to the Participant does not commence before
the expiration of the period described in Section 7.04(d)(ii).

7.05         Method of Payment for Eligible Rollover Distributions
(a)    Notwithstanding any provision of the Plan to the contrary, effective
January 1, 1993, if a Distributee is entitled to receive an Eligible Rollover
Distribution which exceeds $200, the Distributee may elect, at the time and in
the manner prescribed by the Administrative Committee, and in accordance with
this Section 7.05, to have his Eligible Rollover Distribution paid in accordance
with one of the following methods:
(i)
All of the Eligible Rollover distribution shall be paid directly to the
Distributee;

(ii)
All of the Eligible Rollover Distribution shall be paid as a Direct Rollover to
the Eligible Retirement Plan designated by the Distributee; or

(iii)
The portion of the Eligible Rollover Distribution designated by the Participant,
which portion shall be at least $500, shall be paid as a Direct Rollover to the
Eligible Retirement Plan designated by the Distributee and the balance of the
Eligible Rollover Distribution shall be paid directly to the Distributee.

(b)           No less than 30 days and no more than 90 days prior to the
Distributee’s Annuity Starting Date, the Administrative Committee shall provide
the Distributee with an election form and a notice that satisfies the
requirements of Section 1.411(a)-11(c) of the Income Tax Regulations and Section
402(f) of the Code.  In the event the Distributee does not return the signed
election form by his Annuity Starting Date, he shall be deemed to have elected
the method of payment described in Section 7.05(a)(i).
(c)           Notwithstanding the provisions of Section 7.05(b) above,
distributions paid in accordance with Section 7.05(a) may commence less than 30
days after the material described in Section 7.05(b) is given to the Distributee
provided that:
(i)
If the Distributee is the Participant, the Actuarial Equivalent of the
Participant’s vested Accrued Pension does not exceed $5,000 ($3,500 prior to
August 5, 1997);

(ii)
If the Distributee is the Participant’s Spouse, the Actuarial Equivalent of the
Spouse’s Pension does not exceed $5,000 ($3,500 prior to August 5, 1997);

(iii)
The Distributee is notified that he has the right to a period of at least 30
days after receipt of the material to consider whether or not to elect a
distribution; and

(iv)
After receipt of such notification, he affirmatively elects to receive a
distribution.

(d)           The following definitions apply to the terms used in this Section
7.05:
(i)      Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include:
(A)     Any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more;
(B)      Any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code;
(C)      The portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities); and
(D)          Any other type of distribution that the Internal Revenue Service
announces (pursuant to regulation, notice or otherwise) is not an Eligible
Rollover Distribution pursuant to Section 402(c) of the Code.
(ii)
“Eligible Retirement Plan” means an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, or a qualified trust described in Section 401(a) of the Code, that accepts
the Distributee’s Eligible Rollover Distribution.  However, in the case of an
Eligible Rollover Distribution to the surviving Spouse, an Eligible Retirement
Plan is an individual retirement account or individual retirement annuity.


24

--------------------------------------------------------------------------------




(iii)
“Distributee” includes an Employee or former Employee.  In addition, the
Employee’s or former Employee’s surviving Spouse and the Employee’s or former
Employee’s Spouse or former Spouse who is the “alternate payee,” as defined in
Section 414(p)(8) of the Code, pursuant to a Qualified Domestic Relations Order
are Distributees with regard to the interest of the Spouse or former Spouse.

(iv)
“Direct Rollover” means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

7.06         Commencement of Payments
(a)           Except as otherwise provided in this Article 7, payment of a
Participant’s Pension shall begin as soon as administratively practicable
following the latest of (i) the date the Participant attains age 65, (ii) the
fifth anniversary of the date on which he became a Participant, or (iii) the
date the Participant terminates service with the Employer (but not more than 60
days after the close of the Plan Year in which the latest of (i), (ii) or (iii)
occurs).
(b)           Notwithstanding the foregoing, distributions to a Participant
shall be required by the April 1 following the calendar year in which he/she
attains age seventy and one-half (70.5) or retires, except that a distribution
to a Participant who owns five percent (5%) or more of the outstanding stock of
the Employer (or stock possessing more than five percent (5%) of the total
combined voting power of all Employer stock, a (“5% owner”) must commence by the
April 1 of the calendar year in which he or she attains age seventy and one-half
(70.5).
In the event a Participant’s benefit commences under this subsection while the
Participant is in active service, such required beginning date shall be the
Participant’s Annuity Starting Date for purposes of this Article 6, and the
Participant shall receive a late retirement benefit commencing on or before his
required beginning date in an amount determined as if he had retired on his
required beginning date.  As of each succeeding January 1 prior to the
Participant’s actual late retirement date and as of his actual late retirement
date, the Participant’s benefit shall be recomputed to reflect additional
accruals.  The Participant’s recomputed benefit shall then be reduced by the
Actuarial Equivalent value of the total payments of his late retirement
benefits, which were paid prior to each such recomputation, to arrive at the
Participant’s late retirement benefit; provided that no such reduction shall
reduce the Participant’s late retirement benefit below the amount of any late
retirement benefit payable to the Participant prior to the recomputation of his
benefit.
(c)           In the event a Participant remains in service after the end of the
calendar year in which he attains age 70.5, and payment of the Participant’s
benefit is not required to commence under Section 7.06(c) above, then the
benefit upon his late retirement shall be equal to the greater of:
(i)
His Accrued Benefit as of his actual retirement date; or

(ii)
His Accrued Benefit as of the April 1st that next follows the Plan Year in which
he attains age 70.5 recomputed in accordance with regulations issued by the
Secretary of the Treasury as of the first day of each subsequent Plan Year (and
as of his actual retirement date), less the Actuarial Equivalent of any
distribution he has received, if any, subsequent to the aforementioned April
1st.

(d)           Notwithstanding any provision of this Plan to the contrary, all
Plan distributions shall conform to the regulations issued under Section
401(a)(9) of the Code, including the incidental death benefit provisions of
Section 401(a)(9)(G) of the Code.  Further, such regulations shall override any
Plan provision that is inconsistent with Section 401(a)(9) of the Code.
With respect to distributions made under this subsection for calendar years
beginning on or after January 1, 2001, the Plan will apply the minimum
distribution requirements of section 401(a)(9) of the Internal Revenue Code in
accordance with the regulations under section 401(a)(9) that were proposed on
January 17, 2001, notwithstanding any provision of the Plan to the contrary.
This amendment shall continue in effect until the end of the last calendar year
beginning before the effective date of final regulations under section 401(a)(9)
or such other date as may be specified in guidance published by the Internal
Revenue Service.
Notwithstanding the foregoing, Participants who attained age 70.5 prior to
January 1, 1997 shall continue to receive minimum distributions in accordance
with the terms of the Plan in effect at that time.
Article 8. Death Benefits
8.01         Spouse’s Pension
(a)           If a married Participant, who is credited with an Hour of Service
on or after January 1, 1995, or who is on an approved Leave of Absence as of
January 1, 1995, dies prior to his Annuity Starting Date and while in the

25

--------------------------------------------------------------------------------




active service of the Employer or an Affiliated Employer after having met the
requirements for any vested Pension, a Pension shall be payable to his surviving
Spouse for life in accordance with the following:
(i)       If the Participant dies after a date on which he could have retired
pursuant to Section 5.01, 5.02 or 5.03, whichever is applicable, the Spouse’s
Pension shall be an amount payable as if the Participant had retired and elected
the 100% Joint and Survivor Annuity described in Section 7.03(a)(i) on the day
before his death.  Payment of the Spouse’s Pension shall commence on the first
day of the calendar month following the Participant’s date of death, unless the
Spouse makes a written election to defer commencement to a later date, which
date shall not be later than the date the Participant would have attained age
65.
(ii)      If the Participant dies before a date on which he could have retired,
the Spouse’s Pension shall be an amount payable as if the following events had
occurred: (A) the Participant separated from service on the date of his death
or, if earlier, the date of his actual separation from service, (B) the
Participant survived to the earliest date he could have retired, (C) the
Participant retired and elected an immediate payment of the 100% Joint and
Survivor Annuity described in Section 7.03(a)(i), and (D) the Participant died
on the day after the earliest date he could have retired.  Payment of the
Spouse’s Pension shall commence on the first day of the calendar month following
the earliest date the Participant could have retired, unless the Spouse makes a
written election to defer commencement to a later date, which date shall not be
later than the date the Participant would have attained age 65.
(b)           If a married Participant, who is credited with an Hour of Service
on or after January 1, 1995, or who is on an approved Leave of Absence as of
January 1, 1995, dies prior to his Annuity Starting Date and after having
terminated from the Employer or an Affiliated Employer after having become
entitled to a vested Pension, a Pension shall be payable to his surviving Spouse
for life in accordance with the following:
(i)       If the Participant dies after a date on which he could have retired
pursuant to Section 5.01, 5.02 or 5.03, whichever is applicable, the Spouse’s
Pension shall be an amount payable as if the Participant had retired and elected
the 75% Joint and Survivor Annuity described in Section 7.03(a)(i) on the day
before his death.  Payment of the Spouse’s Pension shall commence on the first
day of the calendar month following the Participant’s date of death, unless the
Spouse makes a written election to defer commencement to a later date, which
date shall not be later than the date the Participant would have attained age
65.
(ii)
If the Participant dies before a date on which he could have retired, the
Spouse’s Pension shall be an amount payable as if the following events had
occurred: (A) the Participant separated from service on the date of his death
or, if earlier, the date of his actual separation from service, (B) the
Participant survived to the earliest date he could have retired, (C) the
Participant retired and elected an immediate payment of the 75% Joint and
Survivor Annuity described in Section 7.03(a)(i), and (D) the Participant died
on the day after the earliest date he could have retired.  Payment of the
Spouse’s Pension shall commence on the first day of the calendar month following
the earliest date the Participant could have retired, unless the Spouse makes a
written election to defer commencement to a later date, which date shall not be
later than the date the Participant would have attained age 65.

(c)           If a married Participant, who is not credited with an Hour of
Service on or after January 1, 1995, and who is not on an approved Leave of
Absence as of January 1, 1995, dies prior to his Annuity Starting Date and after
having become entitled to a vested Pension, a Pension shall be payable to his
surviving Spouse for life in accordance with the terms of the Plan in effect on
December 31, 1994.
(d)           In any case, an immediate lump sum payment, which is equal to the
Actuarial Equivalent of the Spouse’s Pension shall be made in lieu of the
Spouse’s Pension if the value of the lump sum payment is equal to or less than
$5,000 (prior to August 5, 1997 this amount was $3,500).  The lump sum payment
may be made at any time on or after the date the Participant dies.  However, if
a lump sum payment is to be made after payment of the Spouse’s Pension is to
commence, the Spouse must consent in writing to such form of distribution.
8.02         Children’s Pension
(a)           If a Participant, who is credited with an Hour of Service on or
after January 1, 1995, or who is on an approved Leave of Absence as of January
1, 1995, dies prior to his Annuity Starting Date after having met the
requirements for any vested Pension, and the Participant is not survived by a
Spouse, but is survived by a child or children who are under the age of 23, a
Pension shall be payable to such surviving child or children in equal shares. 
The total amount of the Pension payable to the surviving child or children shall
be equal to the following:

26

--------------------------------------------------------------------------------




(i)
If the Participant dies after a date on which he could have retired pursuant to
Section 5.01, 5.02 or 5.03, whichever is applicable, the Pension payable as if
the Participant had retired on the day before his death.

(ii)
If the Participant dies before a date on which he could have retired, the
Actuarial Equivalent of the Pension payable as if the following events had
occurred: (A) the Participant separated from service on the date of his death
or, if earlier, the date of his actual separation from service, and (B) the
Participant retired on the earliest date he could have retired.

Such benefit shall be payable until each such child attains age 23; provided,
however, that such annuity shall be payable for a minimum of 60 months.
(b)           If a Participant’s surviving Spouse dies after benefits have
commenced pursuant to Section 8.01, and the Surviving Spouse is survived by a
child or children of the Participant who are under the age of 23, a Pension
equal to the benefit received by the surviving Spouse pursuant to Section 8.01
prior to her death shall be payable to such surviving child or children in equal
shares until each one attains age 23; provided, however, that if the Participant
is credited with an Hour of Service on or after January 1, 1995, or the
Participant is on an approved Leave of Absence as of January 1, 1995, such
annuity shall be payable for a minimum of 60 months (including the payments to
the Spouse).
(c)           In any case, an immediate lump sum payment, which is equal to the
Actuarial Equivalent of the Pension payable to the surviving child or children
shall be made in lieu of such Pension if the value of the lump sum payment is
equal to or less than $5,000 (prior to August 5, 1997 this amount was $3,500). 
The lump sum payment may be made at any time on or after the date the
Participant or Spouse dies, whichever is applicable.
8.03         Death Benefit Payable to Participant’s Estate
If a Participant, who is credited with an Hour of Service on or after January 1,
1995, or who is on an approved Leave of Absence as of January 1, 1995, dies
prior to his Annuity Starting Date after having met the requirements for any
vested Pension, and the Participant is not survived by a Spouse or children
under the age of 23, a single lump sum payment shall be immediately payable to
his estate in an amount equal to the Actuarial Equivalent of the following:
(a)           If the Participant dies after a date on which he could have
retired pursuant to Section 5.01, 5.02 or 5.03, whichever is applicable, the
Pension payable as if the Participant had retired on the day before his death
and elected the Five Year Certain and Life Annuity described in Section
7.03(a)(ii).
(b)           If the Participant dies before a date on which he could have
retired, the Pension payable as if the following events had occurred: (A) the
Participant separated from service on the date of his death or, if earlier, the
date of his actual separation from service, (B) the Participant survived to the
earliest date he could have retired, (C) the Participant retired and elected an
immediate payment of the Five Year Certain and Life Annuity described in Section
7.03(a)(ii), and (D) the Participant died on the day after the earliest date he
could have retired.
8.04         Accumulated Contributions
In the event that a Participant’s Accumulated Contributions exceed the aggregate
benefits paid under the Plan to the Participant and each of the Participant’s
Beneficiaries as of the date that such payments cease under the terms of the
Plan (or if no payments are otherwise payable under the terms of the Plan), an
immediate lump sum distribution of such excess shall be payable in the following
order of priority: (a) to the Participant’s surviving child or children in equal
shares, (b) the estate of the last to die of the surviving children, (c) to the
Participant’s Beneficiary, (d) the estate of the Participant’s Beneficiary, or
(e) the estate of the Participant.
Article 9.  Administration of the Plan
9.01         Appointment of Administrative Committee
The general administration of the Plan and the responsibility for carrying out
the provisions of the Plan shall be placed in the Administrative Committee
appointed by the President of the Company to serve at the pleasure of the
President.  The Administrative Committee shall be composed of at least 3
members.  Any person appointed a member of the Administrative Committee shall
signify his acceptance by filing written acceptance with the President of the
Company.  Any member of the Administrative Committee may resign by delivering
his written resignation to the President of the Company.
9.02         Duties of Administrative Committee
The members of the Administrative Committee (i) shall elect a chairperson from
their number and a secretary who may be, but need not be, one of the members of
the Administrative Committee; (ii) may appoint from their number such
subcommittees with such powers as they shall determine; (iii) may authorize one
or more of their number or any agent to

27

--------------------------------------------------------------------------------




execute or deliver any instrument or make any payment on their behalf; (iv) may
retain counsel, employ agents and provide for such clerical, accounting,
actuarial and consulting services as they may require in carrying out the
provisions of the Plan; and (v) may allocate among themselves or delegate to
other persons all or such portion of their duties under the Plan, other than
those granted to the Trustee under the trust instrument adopted for use in
implementing the Plan, as they, in their sole discretion, shall decide.
9.03         Meetings
The Administrative Committee shall hold meetings upon such notice, at such place
or places, and at such time or times as the members of the Administrative
Committee may from time to time determine.
9.04         Action of Majority
Any act which the Plan authorizes or requires of the Administrative Committee
shall be done by a majority of its members.  The action of that majority
expressed from time to time by a vote at a meeting or in writing without a
meeting shall constitute the action of the Administrative Committee and shall
have the same effect for all purposes as if assented to by all members of the
Administrative Committee at the time in office.
9.05         Compensation and Bonding
No member of the Administrative Committee shall receive any compensation from
the Plan for his services as such.  The Company shall purchase such bonds as may
be required under ERISA.
9.06         Establishment of Rules
Subject to the limitations of the Plan, the Administrative Committee shall
prescribe such forms, make such rules, regulations, interpretations and
computations, and shall take such other action to administer the Plan, as it may
deem appropriate.  In administering the Plan, the Administrative Committee shall
act in a uniform and nondiscriminatory manner and in full accordance with any
and all laws applicable to the Plan.
9.07         Manner of Administering
The Administrative Committee shall have the sole and complete discretion to
interpret and administer the terms of the Plan and to determine eligibility for
benefits and the amount of any such benefits pursuant to the terms of the Plan,
and in so doing the Administrative Committee may correct defects, supply
omissions and reconcile inconsistencies to the extent necessary to effectuate
the Plan, and such actions shall be binding and conclusive on all persons.
9.08         Prudent Conduct
The members of the Administrative Committee shall use that degree of care,
skill, prudence and diligence that a prudent person acting in a like capacity
and familiar with such matters would use in a similar situation.
9.09         Service In More Than One Fiduciary Capacity
Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the funds of the Plan.
9.10         Limitation of Liability
The Employer, the members of the Board of Directors, the members of the
Administrative Committee, and any officer, employee or agent of the Employer
shall not incur any liability individually or on behalf of any other individuals
or on behalf of the Employer for any act, or failure to act, made in good faith
in relation to the Plan or the funds of the Plan.  However, this limitation
shall not act to relieve any such individual or the Employer from a
responsibility or liability for any fiduciary responsibility, obligation or duty
under Part 4, Title I of ERISA.
9.11         Indemnification
The members of the Administrative Committee, members of the Board of Directors,
officers, employees and agents of the Employer shall be indemnified against any
and all liabilities arising by reason of any act, or failure to act, in relation
to the Plan or the funds of the Plan, including, without limitation, expenses
reasonably incurred in the defense of any claim relating to the Plan or the
funds of the Plan, and amounts paid in any compromise or settlement relating to
the Plan or the funds of the Plan, except for willful and intentional actions or
failures to act.  The foregoing indemnification shall be from the funds of the
Plan to the extent of those funds and to the extent permitted under applicable
law; otherwise from the assets of the Employer.

28

--------------------------------------------------------------------------------




9.12         Expenses of Administration
All expenses that arise in connection with the administration of the Plan,
including but not limited to the compensation of the Trustee, administrative
expenses and proper charges and disbursements of the
Trustee and compensation and other expenses and charges of any enrolled actuary,
counsel, accountant, specialist, or other person who has been retained by the
Administrative Committee in connection with the administration thereof, shall be
paid from the Trust to the extent not paid by the Employer.
9.13         Claims and Review Procedures
(a)           Applications for benefits and inquiries concerning the Plan (or
concerning present or future rights to benefits under the Plan) shall be
submitted to the Administrative Committee in writing. An application for
benefits shall be submitted on the prescribed form and shall be signed by the
applicant.
(b)           In the event that an application for benefits is denied in whole
or in part, the Administrative Committee shall notify the applicant in writing
of the denial and of the right to review of the denial.  The written notice
shall set forth, in a manner calculated to be understood by the applicant,
specific reasons for the denial, specific references to the provisions of the
Plan on which the denial is based, a description of any information or material
necessary for the applicant to perfect the application, an explanation of why
the material is necessary, and an explanation of the review procedure under the
Plan.  The written notice shall be given to the applicant within a reasonable
period of time (not more than 90 days) after the Administrative Committee
receives the application, unless special circumstances require further time for
processing and the applicant is advised of the extension.  In no event shall the
notice be given more than 180 days after the Administrative Committee receives
the application.
(c)           An applicant whose application for benefits was denied in whole or
part, or the applicant’s duly authorized representative, may appeal the denial
by submitting to the Administrative Committee a request for a review of the
application within 60 days after receiving written notice of the denial from the
Administrative Committee.  The Administrative Committee shall give the applicant
or his representative an opportunity to review pertinent materials, other than
legally privileged documents, in preparing the request for a review.  The
request for a review shall be in writing and addressed to the Administrative
Committee.  The request for a review shall set forth all of the grounds on which
it is based, all facts in support of the request and any other matters that the
applicant deems pertinent.  The Administrative Committee may require the
applicant to submit such additional facts, documents or other materials as it
may deem necessary or appropriate in making its review.
(d)           The Administrative Committee shall act on each request for a
review within 60 days after receipt, unless special circumstances require
further time for processing and the applicant is advised of the extension.  In
no event shall the decision on review be rendered more than 120 days after the
Administrative Committee receives the request for a review.  The Administrative
Committee shall give prompt written notice of its decision to the applicant.  In
the event that the Administrative Committee confirms the denial of the
application for benefits in whole or in part, the notice shall set forth, in a
manner calculated to be understood by the applicant, the specific reasons for
the decision and specific references to the provisions of the Plan on which the
decision is based.
(e)           No legal action for benefits under the Plan shall be brought
unless and until the claimant (i) has submitted a written application for
benefits in accordance with paragraph (a), (ii) has been notified by the
Administrative Committee that the application is denied, (iii) has filed a
written request for a review of the application in accordance with paragraph (c)
and (iv) has been notified in writing that the Administrative Committee has
affirmed the denial of the application; provided, however, that legal action may
be brought after the Administrative Committee has failed to take any action on
the claim within the time prescribed by paragraphs (b) and (d) above.
Article 10.  Management of Funds
10.01       The Trustee
All the funds of the Plan shall be held in the Trust by a Trustee appointed from
time to time by the Company under a trust instrument adopted, or as amended, by
the Company for use in providing the benefits of the Plan and paying its
expenses not paid directly by an Employer.  No Employer shall have any liability
for the payment of benefits under the Plan nor for the administration of the
Trust held by the Trustee.
10.02       Exclusive Benefit Rule
Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan,

29

--------------------------------------------------------------------------------




and paying Plan expenses not otherwise paid by the Employer, before the
satisfaction of all liabilities with respect to them. No person shall have any
interest in or right to any part of the earnings of the Trust, or any right in,
or to, any part of the assets held under the Plan, except as and to the extent
expressly provided in the Plan.
10.03       Appointment of Investment Manager
The Company, in its sole discretion, shall determine the investment policy for
the Plan.  However, the Company may, in its sole discretion, appoint one or more
Investment Managers to manage the assets of the Plan (including the power to
acquire and dispose of all or part of such assets) as the Company shall
designate.  In that event, the authority over and responsibility for the
management of the assets so designated shall be the sole responsibility of that
Investment Manager.
Article 11.  Amendment, Merger and Termination
11.01       Amendment of the Plan
The Company, by action of its Board of Directors, may at any time and from time
to time, and retroactively if deemed necessary or appropriate, amend in whole or
in part any or all of the provisions of the Plan.  However, no amendment shall
make it possible for any part of the funds of the Plan to be used for, or
diverted to, purposes other than for the exclusive benefit of persons entitled
to benefits under the Plan, before the satisfaction of all liabilities with
respect to them.  No amendment shall be made which has the effect of decreasing
the Accrued Pension of any Participant or of reducing the nonforfeitable
percentage of the Accrued Pension of a Participant below the nonforfeitable
percentage computed under the Plan as in effect on the date on which the
amendment is adopted or, if later, the date on which the amendment becomes
effective.  No amendment shall be made which affects the rights, duties or
responsibilities of the Trustee unless the Trustee provides written consent to
such amendment.
11.02       Merger or Consolidation
The Company may, in its sole discretion, merge this Plan with another qualified
plan, subject to any applicable legal requirements.  However, the Plan may not
be merged or consolidated with, and its assets or liabilities may not be
transferred to, any other plan unless each person entitled to benefits under the
Plan would, if the resulting plan were then terminated, receive a benefit
immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation, or transfer if the Plan had then terminated.
11.03       Additional Participating Employers
(a)           If any company is now or becomes a subsidiary or associated
company of an Employer, the Company may include the employees of that company as
participants in the Plan upon appropriate action by that company necessary to
adopt the Plan.  In that event, or if any persons become Employees of an
Employer as the result of merger or consolidation or as the result of
acquisition of all or part of the assets or business of another company, the
Company shall determine to what extent, if any, credit and benefits shall be
granted for previous service with the subsidiary, associated or other company,
but subject to the continued qualification of the trust for the Plan as
tax-exempt under the Code.
(b)           Any subsidiary or associated company may terminate its
participation in the Plan upon appropriate action by it.  In that event, the
Company may, in its sole discretion (i) retain all or a portion of the
Participants in the employ of that associated company as terminated participants
in the Plan or (ii) direct that the Trustee segregate the funds of the Plan held
on account of all or a portion of the Participants in the employ of that
associated company, and direct that the segregated assets be spun off into a
separate plan to be administered by the associated company.
11.04       Termination of the Plan
The Company, by action of its Board of Directors, may terminate the Plan for any
reason at any time.  In case of termination of the Plan, the rights of
Participants to their Accrued Pensions as of the date of the termination, to the
extent then funded or protected by law, if greater, shall be nonforfeitable. 
The funds of the Plan shall be used for the exclusive benefit of persons
entitled to benefits under the Plan as of the date of termination, except as
provided in Section 3.06. However, any funds not required to satisfy all
liabilities of the Plan for benefits because of erroneous actuarial computation
shall be returned to the Company.  The Administrative Committee shall determine
on the basis of actuarial valuation the share of the funds of the Plan allocable
to each person entitled to benefits under the Plan in accordance with Section
4044 of ERISA, or corresponding provision of any applicable law in effect at the
time.  In the event of a partial termination of the Plan, the provisions of this
Section 11.04 shall be applicable to the Participants affected by that partial
termination.


Article 12.  General Provisions

30

--------------------------------------------------------------------------------




12.01       Nonalienation; Qualified Domestic Relations Orders
(a)           Except as required by any applicable law, no benefit under the
Plan shall in any manner be anticipated, assigned or alienated, and any attempt
to do so shall be void.  However, payment shall be made in accordance with the
provisions of any Qualified Domestic Relations Order.
(b)           An immediate lump sum payment, which is the Actuarial Equivalent
of the series of payments provided for in a Qualified Domestic Relations Order,
shall be made in lieu of the series of payments if the value of the lump sum
payment is $3,500 or less.
12.02       Conditions of Employment Not Affected by Plan
The establishment of the Plan shall not confer any legal rights upon any
Employee or other person for a continuation of employment, nor shall it
interfere with the right of the Employer (which right is hereby reserved) to
discharge any Employee and to treat him without regard to the effect which that
treatment might have upon him as a Participant or potential Participant of the
Plan.
12.03       Facility of Payment
(a)           If the Administrative Committee finds that a Participant or other
person entitled to a benefit is unable to care for his affairs because of
illness or accident, the Administrative Committee may direct that any benefit
due him, unless a claim has been made for the benefit by a duly appointed legal
representative, be paid to his Spouse, a child, a parent or other blood
relative, or to a person with whom he resides.  Any payment so made shall be a
complete discharge of the liabilities of the Plan for that benefit.
(b)           If the Administrative Committee finds that a Participant or other
person entitled to a benefit is a minor, the Administrative Committee may direct
that any benefit due him, unless a claim has been made for the benefit by a duly
appointed legal representative, be paid in the following order of preference:
(i) to the minor’s custodial parent(s); (ii) if no custodial parent of the minor
is then living, to a custodian selected by the Administrative Committee to hold
the funds for the minor under the Uniform Transfers or Gifts to Minors Act in
effect in the jurisdiction in which the minor resides; (iii) if the
Administrative Committee decides not to select a custodian pursuant to
subparagraph (ii), to the duly appointed and currently acting guardian of the
estate of the minor; or (iv) if no guardian of the estate of the minor is duly
appointed or currently acting within 60 days of the date the amount becomes
payable, to the court having jurisdiction over the estate of the minor.
12.04       Information
(a)           Each Participant, Beneficiary or other person entitled to a
benefit, before any benefit shall be payable to him or on his account under the
Plan, shall file with the Administrative Committee the information that it shall
require to establish his rights and benefits under the Plan.
(b)           If a Participant in his application for retirement income, or in
response to any request by the Employer or Administrative Committee for
information, makes any statement which is erroneous or omits any material fact
or fails before receiving his first payment to correct any information that he
previously incorrectly furnished to the Employer or the Administrative Committee
for its records, the amount of his Pension shall be adjusted on the basis of the
current facts, and the amount of any overpayment or underpayment made to the
Participant shall be deducted from, or added to, his next succeeding payments as
the Administrative Committee shall direct.
12.05       (Reserved)
12.06       Proof of Death and Right of Beneficiary or Other Person
The Administrative Committee may require and rely upon such proof of death and
such evidence of the right of any Beneficiary or other person to receive the
value of the Plan benefits of a deceased Participant as the Administrative
Committee may deem proper, and its determination of death and of the right of
that Beneficiary or other person to receive payment shall be conclusive.
12.07       Failure to Locate Recipient
In the event that the Administrative Committee is unable to locate a Participant
or Beneficiary who is entitled to payment under the Plan within 7 years from the
date such payment was to have been made, the amount to which such

31

--------------------------------------------------------------------------------




Participant or Beneficiary was entitled shall be declared a forfeiture and shall
be used to reduce future Employer contributions to the Plan.  If the Participant
or Beneficiary is later located, the benefit which was previously forfeited
hereunder shall be restored by means of an additional Employer contribution to
the Plan, if necessary.
12.08       Action by the Board of Directors
Any action required or permitted to be taken by the Board of Directors under the
Plan shall be by resolution adopted by the Board of Directors at a meeting held
either in person or by telephone or other electronic means, or by unanimous
written consent in lieu of a meeting.  The Board of Directors may, in its
discretion, appoint the Executive Committee or another Committee to take those
actions on its behalf which are the responsibility of the Board of Directors in
accordance with the terms of the Plan.
12.09       Construction
(a)           The Plan shall be construed, regulated and administered pursuant
to the laws of the State of California, except where ERISA controls.
(b)           If any provision of this instrument is held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.
(c)           The use of the masculine pronoun in this Plan shall include the
feminine pronoun wherever appropriate, and vice versa.
(d)           The use of the singular form of a word in this Plan shall include
the plural form wherever appropriate, and vice versa.
(e)           The titles and headings of the Articles and Sections in this Plan
are for convenience only.  In the case of ambiguity or inconsistency, the text
rather than the titles or headings shall control.
Execution of the Plan
The Farmer Bros. Co. Retirement Plan is hereby executed this 27th day of
February, 2002.
/s/ John E. Simmons
 
(Signature)
 
 
 
Treasurer
 
(Title)
 






32

--------------------------------------------------------------------------------




Appendix A
Maximum Annual Benefit Limitation and Maximum Annual Additions Limitation
Section 6.01 of the Plan shall be construed in accordance with this Appendix A. 
Unless the context clearly requires otherwise, words and phrases used in this
Appendix A shall have the same meanings that are assigned to them under the
Plan.
The Plan Year shall be considered a “limitation year” for purposes of this
Appendix A and Section 415 of the Code.
A.01        Definitions
The following words and phrases, when used in this Appendix A with an initial
capital letter, shall have the following meanings, unless the context clearly
indicates otherwise:
“Annual Additions” on behalf of a Participant under the Plan or any other
qualified plan maintained by the Employer or an Affiliated Employer for the Plan
Year shall not include transfers to the Plan from any other qualified plan but
shall include:
(a)           The total contributions made on behalf of the Participant by the
Employer and all Affiliated Employers under any qualified Defined Contribution
Plan,
(b)           With respect to limitation years beginning before 1987, the lesser
of the part of the Participant’s contributions in excess of 6% of his Section
415 Compensation or one-half of his total contributions to any qualified Defined
Contribution Plan maintained by the Employer or an Affiliated Employer,
(c)           With respect to Limitation Years beginning after 1986, all of the
Participant’s contributions to any qualified Defined Contribution Plan
maintained by the Employer or an Affiliated Employer,
(d)           Forfeitures, if applicable, that have been allocated on behalf of
the Participant under any qualified Defined Contribution Plan maintained by the
Employer or an Affiliated Employer,
(e)           Voluntary or mandatory contributions made by the Participant under
this Plan or another qualified Defined Benefit Plan maintained by the Employer
or an Affiliated Employer, and
(f)            Contributions made on behalf of the Participant to an “individual
medical benefit account” under a pension or annuity plan maintained by the
Employer or an Affiliated Employer, as described, and to the extent required,
under Section 415(l) of the Code.
“Defined Benefit Plan” means any qualified pension plan which is not a Defined
Contribution Plan; however, in the case of a Defined Benefit Plan which provides
a benefit which is based partly on the balance of the separate account of a
participant, that plan shall be treated as a Defined Contribution Plan to the
extent benefits are based on the separate account of a participant and as a
Defined Benefit Plan with respect to the remaining portion of the benefits under
the plan.
“Defined Benefit Plan Fraction” for any limitation year is a fraction -
(a)           The numerator of which is the projected annual benefit of the
Participant (determined as of the close of the limitation year) under all
Defined Benefit Plans maintained by the Employer or an Affiliated Employer; and
(b)           The denominator of which is the lesser of (i) or (ii) below:
(i)    The product of 1.25 multiplied by the defined benefit plan dollar
limitation under Section 415(b)(1)(A) of the Code (automatically adjusted each
year as described in Section A.02(d)) in effect for such limitation year; or
(ii)    The product of 1.4 multiplied by an amount that is 100% of the
Participant’s average Section 415 Compensation for the three consecutive years
in which his Section 415 Compensation was the highest.
“Defined Contribution Plan” means any qualified pension plan which provides for
an individual account for each participant and for benefits based solely upon
the amount contributed to the participant’s account, and any income, expenses,
gains and losses, and any forfeitures of accounts of other participants which
may be allocated to that participant’s accounts, subject to the limitations
described in the definition of “Defined Benefit Plan” above.

A-1

--------------------------------------------------------------------------------




“Defined Contribution Plan Fraction” for any limitation year is a fraction —
(a)           The numerator of which is the sum of the Annual Additions made by
the Employer or an Affiliated Employer on behalf of the Participant for such
limitation year and all prior limitation years; and
(b)           The denominator of which is the sum of the lesser of (i) or (ii)
below determined for such limitation year and for each prior year of service
with the Employer or an Affiliated Employer:
(i)            The product of 1.25 multiplied by the defined contribution plan
dollar limitation under Section 415(c)(1)(A) of the Code (automatically adjusted
every year as described in Section A.02(d)); or
(ii)           The product of 1.4 multiplied by an amount equal to 25% of the
Participant’s Section 415 Compensation for such year.
At the direction of the Administrative Committee, the portion of the denominator
of that fraction with respect to limitation years ending before 1983 shall be
computed as the denominator for the limitation year ending in 1982, as
determined under the law as then in effect, multiplied by a fraction the
numerator of which is the lesser of:    (A)    $51,875; or
(B)    1.4 multiplied by 25% of the Participant’s Section 415 Compensation for
the limitation year ending in 1981;
and the denominator of which is the lesser of:
(A)    $41,500; or
(B)    25% of the Participant’s Section 415 Compensation for that limitation
year.
“Section 415 Compensation” means wages, salaries, fees for professional
services, and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer or an Affiliated Employer to the extent that the
amounts are includible in gross income (including, but not limited to,
commissions paid salespersons, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, reimbursements, and expense allowances), and excluding:
(a)           Contributions made by the Employer or an Affiliated Employer on
behalf of the Participant to the Plan or any other plan of deferred compensation
maintained by the Employer or an Affiliated Employer;
(b)           Amounts realized from the exercise of a non-qualified stock
option;
(c)           Amounts realized when restricted stock is no longer subject to
substantial risk of forfeiture;
(d)           Amounts realized from the disposition of stock acquired under a
qualified stock option; and
(e)           Other amounts that receive special tax benefits.
Effective January 1, 1998, Section 415 Compensation also includes any pre-tax
contributions pursuant to a salary reduction agreement and which is not
includible in the gross income of the Employee under Sections 125, 401(k),
402(g)(3), 402(h)(1)(B) or 403(b) of the Code. On or after January 1, 2001, Code
Section 132(f) transportation benefits are also included in determining Section
415 Compensation.
“Social Security Retirement Age” means age 65 with respect to a Participant who
was born before January 1, 1938; age 66 with respect to a Participant who was
born after December 31, 1937, and before January 1, 1955; and age 67 with
respect to a Participant who was born after December 31, 1954.
A.02        Adjustments to Maximum Annual Benefit Limitation
(a)    The maximum annual benefit limitation described in Section 6.01(a) shall
be subject to the following adjustments:
(i)    Less than 10 Years of Participation.  If the Participant has not been a
Participant in the Plan for at least 10 years, the maximum annual benefit
limitation in Section 6.01(a)(i) shall be multiplied by the ratio that the
number of years of his participation in the Plan bears to 10.

A-2

--------------------------------------------------------------------------------




(ii)           Less than 10 Years of Vesting Service.  If the Participant has
not completed 10 Years of Vesting Service, the maximum annual benefit limitation
in Section 6.01(a)(ii) shall be multiplied by the ratio that the number of his
Years of Vesting Service bears to 10.
(iii)          Payment Before Age 62.  If the benefit begins before the
Participant attains age 62, the maximum annual benefit limitation in Section
6.01(a)(i) shall be equal to the lesser of the Actuarial Equivalent of the
maximum annual benefit limitation at age 62 (as determined in accordance with
Section A.02(a)(iv) below) calculated using the following:
(i)            The early retirement factors prescribed in the Plan (or in the
absence of prescribed factors, the mortality table and interest rate prescribed
in the definition of Actuarial Equivalent); or
(ii)           The IRS Mortality Table and an interest rate equal to 5%. 
Notwithstanding the foregoing, the mortality decrement shall be applied only on
a post-retirement basis where the Plan benefits are not subject to forfeiture
upon the Participant’s death prior to his Annuity Starting Date.
(iv)          Payment After Age 62 And Before Social Security Retirement Age. 
If the benefit begins before the Participant’s Social Security Retirement Age
but on or after the date he attains age 62, the maximum annual benefit
limitation in Section 6.01(a)(i) shall be reduced by 5/9 of one percent for each
of the first 36 months plus 5/12 of one percent for each additional month by
which the Participant is younger than the Social Security Retirement Age at the
date his benefit begins.
(v)           Payment After Social Security Retirement Age.  If the benefit
begins after the Participant’s Social Security Retirement Age, the maximum
annual benefit limitation in Section 6.01(a)(i) shall be equal to the lesser of
the Actuarial Equivalent of the maximum annual benefit limitation at the
Participant’s Social Security Retirement Age calculated using:
(i)            The deferred retirement factors prescribed in the Plan (or in the
absence of prescribed factors, the mortality table and interest rate prescribed
in the definition of Actuarial Equivalent); or
(ii)           The IRS Mortality Table and an interest rate equal to 5%. 
Notwithstanding the foregoing, the mortality decrement shall be applied only on
a post-retirement basis where the Plan benefits are not subject to forfeiture
upon the Participant’s death prior to his Annuity Starting Date.
(b)           The limitations in Section 6.01 shall not apply to any Participant
who has not at any time participated in any Defined Contribution Plan maintained
by the Employer or an Affiliated Employer if the Participant’s total annual
retirement benefit payable under the Plan and all other Defined Benefit Plans
maintained by the Employer or an Affiliated Employer does not exceed $10,000.
(c)           A Participant’s benefit shall be subject to the following
adjustments before the application of the maximum annual benefit limitation in
Section 6.01(a) and, as so modified, shall be subject to such limitation:
(i)            If the Participant’s benefit is payable as a joint and survivor
annuity with his Spouse as the Beneficiary, the modification of the benefit for
that form of payment shall be made before the application of the maximum
limitation in Section 6.01(a) and, as so modified, shall be subject to the
limitation.
(ii)           If the Participant’s benefit is payable in a form that is neither
described in Section A.01(c)(i) nor a straight life annuity, the Participant’s
benefit shall be converted to a straight life benefit before the application of
the maximum benefit limitation in Section 6.01(a)(i) and, as so modified, shall
be subject to such limitation.  For purposes of the subsection, the straight
life benefit shall be equal to the greater of the Actuarial Equivalent of the
benefit otherwise payable to the Participant’ calculated using:
(A)          The optional benefit factors prescribed in the Plan (or in the
absence of prescribed factors, the mortality table and interest rate prescribed
in the definition of Actuarial Equivalent); or
(B)           The IRS Mortality Table and an interest rate equal to 5%, or, if
the form of benefit is subject to Section 417(e)(3) of the Code, an interest
rate equal to the IRS Interest Rate.

A-3

--------------------------------------------------------------------------------




(d)           As of January 1 of each calendar year commencing on or after
January 1, 1988, the dollar limitation as determined by the Commissioner of the
Internal Revenue Service for that calendar year shall become effective as the
maximum annual benefit limitation in Section 6.01(a)(i) during the limitation
year ending within that calendar year.
A.03        Maximum Annual Additions Limitation
If a Participant’s Annual Additions for any Plan Year would otherwise exceed the
maximum Annual Additions limitation set for in Section 6.01(b), the excess
Annual Additions for such Plan Year shall be reduced by reducing the
contributions made on behalf of the Participant to the Defined Contribution
Plans maintained by the Employer or an Affiliated Employer during such Plan Year
in the manner and priority set forth in such plans.
A.04        Participant in a Defined Contribution Plan
This Section is repealed for Plan Years beginning January 1, 2000 and
thereafter.
(a)           If a Participant under this Plan has at any time participated in a
Defined Contribution Plan maintained by the Employer or an Affiliated Employer,
and if Annual Additions have been made on behalf of the Participant under such
Defined Contribution Plan, the sum of the Participant’s Defined Benefit Plan
Fraction and Defined Contribution Plan Fraction shall not exceed 1.0.
(b)           In the event the sum of a Participant’s Defined Benefit Plan
Fraction and Defined Contribution Plan Fraction exceeds 1.0, his benefits under,
and contributions to, all plans shall be accomplished by first reducing the
benefits otherwise payable to the Participant under this Plan or any other
Defined Benefit Plan in which the Participant participates (in such priority as
shall be determined by the Administrative Committee for this Plan and the
administrators of such other plans), and second by reducing the contributions
made on behalf of the Participant to Defined Contribution Plans in which the
Participant participates in the manner and priority set forth in such plans. 
The necessary reductions may, however, be made in a different manner and
priority pursuant to the agreement of the Administrative Committee for this Plan
and the administrators of all other plans in which the Participant participates.
A.05        Preservation of Current Accrued Pension
Notwithstanding anything to the contrary contained in this Appendix A, a
Participant’s annual benefit payable under the Plan, prior to any reduction
required by operation of Section A.04, shall in no event be less than:
(a)           The benefit that the Participant had accrued under the Plan as of
the end of the Plan Year beginning in 1982, with no changes in the terms and
conditions of the Plan on or after July 1, 1982, taken into account in
determining that benefit; or
(b)           The benefit that the Participant had accrued under the Plan as of
the end of the Plan Year beginning in 1986, with no changes in the terms and
conditions of the Plan after May 5, 1986, taken into account in determining that
benefit.



A-4

--------------------------------------------------------------------------------




Appendix B
Top-Heavy Provisions
Section 6.02 of the Plan shall be construed in accordance with this Appendix B. 
Unless the context clearly requires otherwise, words and phrases used in this
Appendix B shall have the same meanings that are assigned to them under the
Plan.
B.01        General Definitions
The following words and phrases, when used in this Appendix B with an initial
capital letter, shall have the following meanings, unless the context clearly
indicates otherwise:
“Applicable Determination Date” means the last day of the later of the
first Plan Year or the preceding Plan Year (where two or more plans are
aggregated and they do not have the same Plan Year, the Applicable Determination
Date for each plan shall be such date for each plan which falls within the same
calendar year).
“Applicable Valuation Date” means the valuation date coincident with or
immediately preceding the last day of the first Plan Year or the preceding Plan
Year, whichever is applicable.
“Average Remuneration” means the average annual Remuneration of a Participant
for the five consecutive years of Benefit Service after December 31, 1983,
during which he receives the greatest aggregate Remuneration from the Employer
or an Affiliated Employer, excluding any Remuneration for service after the last
Plan Year with respect to which the Plan is top-heavy.
“Key Employee” means an Employee who is in a category of Employees determined in
accordance with the provisions of Sections 416(i)(1) and (5) of the Code and any
regulations thereunder, and where applicable, on the basis of the Employee’s
Remuneration from the Employer or an Affiliated Employer.
“Non-Key Employee” means any Employee who is not a Key Employee.
“Permissive Aggregation Group” means each qualified plan in the Required
Aggregation Group and any other qualified plan(s) of the Employer or an
Affiliated Employer in which all Participants are Non-Key Employees if the
resulting aggregation group continues to meet the requirements of Sections
401(a)(4) and 410 of the Code.
“Remuneration” means “Section 415 Compensation” (as defined in Appendix A),
except that Remuneration for purposes of this Appendix B shall not exceed the
Maximum Compensation Limitation for any Plan Year.
“Required Aggregation Group” means any other qualified plan(s) of the Employer
or an Affiliated Employer in which there are Participants who are Key Employees
or which enable(s) the Plan to meet the requirements of Sections 401(a)(4) and
410 of the Code.
“Top-Heavy Ratio” means the ratio of (a) the present value of the Accrued
Pensions under the Plan for Key Employees to (b) the present value of the
Accrued Pensions under the Plan for all Key Employees and Non-Key Employees. 
The Top-Heavy Ratio shall be determined as of the Applicable Valuation Date in
accordance with Sections 416(g)(3) and (4) of the Code utilizing the Plan’s
actuarial funding assumptions.  For purposes of determining the Top-Heavy Ratio:
(a)           The present value of Accrued Pensions under the Plan shall be
combined with the present value of accrued pensions or account balances under
each other qualified plan in the Required Aggregation Group and, in the
discretion of the Administrative Committee, may be combined with the present
value of accrued pensions or account balances under any other qualified plan in
the Permissive Aggregation Group;
(b)           The present value of accrued pensions or account balances of all
Non-Key Employees who were Key Employees during any prior Plan
Year shall not be taken into account;
(c)           Distributions made during the five-year period ending on the
Applicable Determination Date shall be taken into account; and

B-1

--------------------------------------------------------------------------------




(d)           The present value of accrued pensions or account balances of
Participants who have not performed services for the Employer or an Affiliated
Employer during the five-year period ending on the Applicable Determination Date
shall not be taken into account.
B.02        Top-Heavy Definition
The Plan shall be “top-heavy” with respect to any Plan Year if, as of the
Applicable Determination Date, the Top-Heavy Ratio exceeds 60%.
B.03        Provisions Applicable When The Plan Is Top-Heavy
(a)           The following provisions shall be applicable to Participants for
any Plan Year with respect to which the Plan is top-heavy:
(i)            The Accrued Pension of a Participant who is a Non-Key Employee
shall not be less than 2% of his Average Remuneration multiplied by the number
of years of his Benefit Service, not in excess of 10, during the Plan Years
after 1983 for which the Plan is top-heavy.  That minimum benefit shall be
payable at a Participant’s Normal Retirement Date.  If payments commence at a
time other than the Participant’s Normal Retirement Date, the minimum Accrued
Pension shall be the Actuarial Equivalent of that minimum benefit.
(ii)           A Participant shall vest in his Accrued Pension Derived from
Employer Contributions in accordance with the following schedule in lieu of the
provisions of Section 4.01(b):
Years of Vesting Service
Vesting Percentage
Less than 2
—
%
2 but less than 3
20
%
3 but less than 4
40
%
4 but less than 5
60
%
5 or more
100
%

 
However, in no event shall the Participant’s vested percentage in his Accrued
Pension Derived from Employer Contributions determined under this Section
B.03(a)(ii) be less than the Participant’s vested percentage determined under
Section 4.01(b).
(iii)          The 1.25 multiplier in the definitions of “Defined Benefit Plan
Fraction” and “Defined Contribution Plan Fraction” in Section A.01 of Appendix A
shall be reduced to 1.0, and the $51,875 dollar amount in the definition of
“Defined Contribution Plan Fraction” in Section A.01 of Appendix A shall be
reduced to $41,500.
(b)           If the Plan is top-heavy with respect to a Plan Year and ceases to
be top-heavy for a subsequent Plan Year, the following provisions shall be
applicable:
(i)            The Accrued Pension in any such subsequent Plan Year shall not be
less than the minimum Accrued Pension provided in Section B.03(a)(i) computed as
of the end of the most recent Plan Year for which the Plan was top-heavy.
(ii)           If a Participant has completed three Years of Vesting Service on
or before the last day of the most recent Plan Year for which the Plan was
top-heavy, the vesting schedule set forth in Section B.03(a)(ii) shall continue
to be applicable.
(iii)          If a Participant has completed at least two, but less than three,
Years of Vesting Service on or before the last day of the most recent Plan Year
for which the Plan was top-heavy, the vesting provisions of Section 4.01(b)
shall again be applicable; provided however, that in no event shall the vested
percentage of a Participant’s Accrued Pension Derived from Employer
Contributions be less than the percentage determined under Section B.03(a)(ii)
as of the last day of the most recent Plan Year for which the Plan was
top-heavy.



B-2

--------------------------------------------------------------------------------




Appendix C
        Limitation Concerning Highly Compensated Employees or Former Highly
Compensated Employees (Effective January 1, 1994)
Beginning January 1, 1994, the provisions of this Appendix C shall apply (a) in
the event the Plan is terminated, to any Participant who is a Highly Compensated
Employee or former Highly Compensated Employee of the Employer or an Affiliated
Employer, and (b) in any other event, to any Participant who is one of the 25
highest compensated employees or former highest compensated employees of the
Employer or Affiliated Employer with the greatest compensation in any Plan Year.
C.01        Restrictions
The amount of the annual payments to any one of the Participants to whom this
Appendix C applies shall not be greater than the sum of:
(a)           An amount equal to the payments that would be made on behalf of
the Participant under a single life annuity that is the Actuarial Equivalent of
the sum of the Participant’s Accrued Pension and other benefits under the Plan
(other than a social security supplement), and
(b)           The amount of the payments the Participant is entitled to receive,
if any, under a social security supplement.
C.02        Limitation on Restrictions
(a)           If, after payment of benefits to any one of the Participants to
whom this Appendix C applies, the value of Plan assets equals or exceeds 110% of
the value of current liabilities (as that term is defined in Section 412(l)(7)
of the Code) of the Plan, the provisions of Section C.01 shall not be applicable
to the payment of benefits to such Participant.
(b)           If the value of the Accrued Pension and other benefits of any one
of the Participants to whom this Appendix C applies is less than 1% of the value
of current liabilities (as that term is defined in Section 412(l)(7) of the
Code) of the Plan, the provisions of Section C.01 shall not be applicable to the
payment of benefits to such Participant.
(c)           If the Actuarial Equivalent of the Accrued Pension and other
benefits of any one of the Participants to whom this Appendix C applies does not
exceed $5,000 ($3,500 prior to August 5, 1997), the provisions of Section C.01
shall not be applicable to the payment of benefits to such Participant.
(d)           To the extent permitted by law, if any Participant to whom this
Appendix C applies elects to receive a lump sum payment in lieu of his benefit
and the provisions of Section C.01 are not met with respect to such Participant,
the Participant shall be entitled to receive his benefit in full provided he (i)
agrees to repay to the Plan any portion of the lump sum payment which would be
restricted by operation of the provisions of Section C.01 and (ii) provides
adequate security to guarantee that repayment in accordance with rules
established by the Internal Revenue Service.
(e)           In the event the Plan is terminated, the restrictions of this
Appendix C shall not be applicable if the benefits payable to any Highly
Compensated Employee and any former Highly Compensated Employee are limited to a
benefit that is nondiscriminatory under Section 401(a)(4) of the Code.
(f)            If it is subsequently determined by statute, court decision
acquiesced in by the Commissioner of Internal Revenue, or ruling by the
Commissioner of Internal Revenue, that the provisions of this Appendix C are no
longer necessary to qualify the Plan under the Code, this Appendix C shall be
ineffective without the necessity of further amendment to the Plan.





C-1

--------------------------------------------------------------------------------




Appendix D
Limitation Concerning Highly Compensated Employees or Former Highly Compensated
Employees
(Effective January 1, 1989, Through December 31, 1993
For the period beginning January 1, 1989, and ending December 31, 1993, the
provisions of this Appendix D shall apply to any Participant who is one of the
25 highest paid Employees of the Employer on any Commencement Date and whose
anticipated annual Pension provided under the Plan at Normal Retirement Date
exceeds $1,500.  “Commencement Date” means the Effective Date of the Plan or the
effective date of any amendment to the Plan which increases the benefits.
(a)           If the Plan is terminated during the first 10 years after a
Commencement Date, the amount of the Pension provided under the Plan for any one
of the Participants to whom this Appendix D applies shall not be greater than
the amount of Pension that can be provided by the largest of the following
amounts:
(i)            The Employer’s contributions (or funds attributable to those
contributions) which would have been applied to provide the Pension if the Plan
as in effect on the date before that Commencement Date had been continued
without change;
(ii)           $20,000;
(iii)          The sum of (A) the Employer’s contributions (or funds
attributable to those contributions) which would have been applied to provide
benefits for the Employee if the Plan had been terminated on the day before that
Commencement Date, plus (b) an amount computed by multiplying the smaller of
$10,000 or 20 percent of the average annual remuneration of that Employee during
the last five years of service, by the number of years since that Commencement
Date; or
(iv)          The present value of the maximum benefit guaranteed by the Pension
Benefit Guaranty Corporation (PBGC), as described in Section 4022(b)(3)(B) of
ERISA, determined on the basis of the actuarial assumptions promulgated by the
PBGC applicable as of the date of termination of the Plan or the date Pension
payments commence, whichever is earlier.
(b)           Any excess reserves arising by application of the provisions of
paragraph (a) above shall be used and applied as provided in the Plan for the
benefit of the other persons entitled to benefits under the Plan.  However, if
sufficient funds are available to provide in full for the Pensions accrued for
all other persons entitled to benefits under the Plan to the date of termination
of the Plan, those excess reserves shall first be used and applied to provide
the accrued Pensions of the Participants whose Pensions have been restricted by
operation of the provisions of this Appendix D.





D-1